 In the Matter of WYMAN-GORDON COMPANY (INGALLS SIIEPARD DIvi-SION)andUNITED STEELWORKERS OF AMERICA, CIOIn the Matter of WYMAN-GORDON COMPANY (INGALLS SHEPARD DIVI-SION)andCHICAGO DIE SINKERS' LODGE No. 100 OF THE INTERNA-TIONAL DIE SINKERS' CONFERENCECasesWos.13-C-2176 and 13-C-2210, respectively.-Decided June 20, 1945Mr. Gustaf B. Erickson,for the Board.Winston, Strawn and Shaw, by Messrs. G. B.ChristensenandFrankB. Gilmer,of Chicago, Ill.,for the respondent.Mr. S. E. Perish,ofHarvey,Ill.,andMr. PhillipAT. Curran,of Pitts-burg, Pa.,for the Steelworkers.Messrs.WalterT. Lynchand I.G.Miner,of Cleveland,Ohio, for theDie Sinkers.Miss Kate Wallach,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon separate charges duly filed by United Steelworkers of America,CIO, herein called the Steelworkers, and Chicago Die Sinkers' LodgeNo. 100 of the International Die Sinkers' Conference, herein called theDie Sinkers, the National Labor Relations Board, herein called the Board,by its Regional Director for the Thirteenth Region (Chicago, Illinois),issued its complaint, dated May 13, 1944, against Wyman-Gordon Com-pany (Ingalls Shepard Division), Harvey, Illinois, herein called the re-spondent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the National Labor62 N. L.R. B., No. 80.561 562DECISIONSOF NATIONALLABOR RELATIONS BOAR])RelationsAct, 49 Stat. 449, herein called the Act.' Copies of, the com-plaint, accompanied by notice of hearing thereon, were duly served-uponthe respondent, the Steelworkers, the Die Sinkers, and The Employees'Council, herein called the Council, alleged in the complaint to be a com-pany-dominated labor organizationWith respect to the unfair labor practices, the complaint alleged insubstance : (1) that, since about 1936 and thereafter, the respondent ini-tiated, sponsored, interfered with, and dominated the formation of theCouncil, dominated and interfered with its administration, contributedfinancial and other support to it, and otherwise fostered, promoted, andencouraged the continuation of the Council, thereby violating Section 8(2) of the Act; (2) that, on or about June 19, 1943, the respondent dis-charged FM. Baker and has since failed and refused to reinstate himfor the reason that he joined and assisted the Steelworkers and engagedin concerted activities with other employees of the respondent for, thepurpose of collective bargaining and other mutual aid or protection, therebydiscriminating in regard to hire or tenure of employment to discouragemembership in the Steelworkers in violation of Section 8 (3) of the Act,(3) that, on or about August 9, 1943, the respondent discharged WilliamCoale and Peter Crince and has since failed and refused to reinstate themfor the reason that they joined and assisted the Die Sinkers' and engagedin concerted activities with other employees of the respondent for the pur-pose of collective bargaining and other mutual aid and protection, therebydiscriminating in regard to hire or tenure of employment to discouragemembership in the Die Sinkers in violation of Section 8 (3) of the Act;(4) that, on or about June 1, 1943, and thereafter, the respondent (a)warned and discouraged its employees to refrain from assisting and affili-ating with the Steelworkers and the Die Sinkers. (b) made statementsdisparaging and expressing disapproval of employees who assisted the DieSinkers, (c) asked employees how it felt to be paying union dues, (d)advised employees that it would be fruitless for them to organize into aunion, (e) inquired into the union affiliation of its employees, (f) dis-charged and threatened to discharge employees because of their concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, (g) inaugurated wage increases to its employees to persuadethem from joining or assisting the Die Sinkers, and (h) by'devious otheracts and statements, indicated to its employees disapproval of and opposi-tion to the self-organization of its employees, and (5) that. by the fore-going acts and statements, the respondent interfered with. restrained, andcoerced its employees in the exercise of the right guaranteed in Section7iBy order entered on May 12, 1944, the Board had consolidated the cases aiising out of thecharges referred to above.2The complaint referred to the Die Sinkers as the Conference WYMAN-GORDON COMPANY563of the Act. The respondent filed an answer at the time of the hearing inwhich it admitted certain allegations of the complaint as to the nature ofitsbusiness but denied that it had committed any unfair labor practiceand affirmatively alleged in substance that Baker,Coale,and Crince weredischarged"for soliciting union membership during working hours" andfor interfering with the respondent'sproduction of vital war material.Pursuant to notice, a hearing was held at Chicago,Illinois,betweenMay 25 and June 2,1944, before R. J. Denham,the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board,the respondent, theSteelworkers,and the Die Sinkers were represented and participated inthe hearing.The Council did not appear Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearingupon the issues was afforded all partiesDuring the course of the hearing the Trial Examiner made rulings onmotions and on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner made during the course ofthe hearing and finds that no prejudicial error was committed The rtil-mgs are hereby affirmed.On September 26, 1944, the Trial Examinerfiled hisIntermediateReport, copies of which were duly served upon the respondent,the Steel-workers,the Die Sinkers,and the Council,finding that the respondent hadengaged in and was engaging in unfair labor practices with respect to theCouncil within the meaning of Section 8 (2) and Section 8 (1) of the ,Act, and recommending that the respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies oftheAct. The Trial Examiner further found that,by discharging F. MBaker,William Coale,and Peter Crince,or by any other act alleged inthe complaint,the respondent had not engaged in any unfair labor prac-ticewithin the meaning of the Act and recommended that the complaintbe dismissed insofar as it alleged that the respondent had violated Section8 (3) and, apart from company domination of the Council,Section 8 (1)of the Act Thereafter,the respondent,the Board's attorney,the Die Sink-ers, and the Steelworkers filed exceptions to the Intermediate Report, andthe attorney for the Board and counsel for the respondent filed briefs tosupport their exceptions Pursuant to notice and at the request of therespondent,a hearing for the purpose of oral argument was held beforetheBoard at Washington. D C . on March 6. 1945 The respondent,the Steelworkers,and the Die Sinkers appeared and participated in theargument.The Councildid not appearAfter the oral argument the respondentfiled with theBoard a petitionto reopen the recordfor the reception of additional evidence with respect 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the 8(2) allegationsof the complaint. For the reasons hereinafter dis-cussed, the petition is hereby denied.'The Board has considered the Intermediate Report, the exceptions andbriefs filed by the parties, and the entire record in the case, and finds thatthe exceptions, insofar as they are consistent with the findings, conclu-sions, andorder set forth below, have merit, and insofar as the exceptionsare inconsistenttherewith, finds no merit in them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,Wyman-Gordon Company (Ingalls-Shepard Divi-sion), a corporation incorporated under the laws of the CommonwealthofMassachusetts with its general offices atWorcester,Massachusetts.operates a manufacturing plant and has offices at Harvey, Illinois, whereitmanufactures drop forgings for aircraft. In the course and conduct ofitsbusiness, and in the operation of its Harvey plant, the respondentcauses and has continuously caused large quantities of raw materials,consisting of steel, to be purchased and transported in interstate commercefrom and through States of the United States other than the State ofIllinois, to itsHarvey plant and causes and has continuously caused largequantities of its products manufactured at its Harvey plant to be sold andtransported in interstate commerce from the Harvey plant into and throughStates of the United States other than the State of Illinois. During thefiscal year last preceding the hearang, the respondent purchased for use atitsHarvey plant, steel valued in excess of $500,000, of which approxi-mately 50 percent was obtained from points outside the State of Illinois.During the same period, the total sales of the respondent's products manu-factured at its Harvey plant were in excess of $500,000, of ' which therespondent shipped approximately 50 percent outside the State of Illinois.The respondent is engaged exclusively in production of articles of war.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to membershipemployees of the respondent at its Harvey, Illinois, plant.Chicago Die Sinkers' Lodge No 100 of the International Die Sinkers'Conference is a labor organization admitting to membership die shopemployees of the respondent at its Harvey, Illinois, plant.The Employees' Council, Ingalls Shepard Division,Wyman-GordonCompany, is,a labor organization having no membership as such but in31n addition to the reasons hereinafter set forth in SectionIII,A,we deny the iequet to re-open the record inasmuch as the respondent failed to show why the alleged new evidence was notavailable at the hearing before the Trial Examiner WYMAN-GORDON COMPANY565which all plant employees of the respondent at Harvey, Illinois, auto-matically are entitled to vote for the election of departmental represen-tatives.111.THE UNFAIR LA13OR PRACTICESA. The Employees' CouncilThe Council was organized in 1934 by several of the respondent's em-ployees for the purpose of establishing an "orderly and effective procedurefor employees and management to settle in a satisfactory manner prob-lems relating to shop rules, working conditions, rates of pay, hours oflabor, safety, health, plant sanitation, and other matters of mutual inter-est."` Its constitution was drafted with the advice and assistance of therespondent's plant manager, Harold FWoodThe Council has no membership as such and is made tip of councilmenelected each year by the employees in the respective departments of theplant.All employees, except managerial and other supervisory employees,who have been on the respondent's pay roll for a period of at least 60 daysare entitled to vote in the annual election for councilmen The office ofcouncilman is restricted to employees who have been employed by therespondent for at least 1 year.Pursuant to provision in its constitution, monthly meetings of the Coun-cilare held for the purpose of discussing grievances presented to theCouncil by employees after prior presentation to the foreman of the de-partment affected. The Council decides which grievances, if any, shall hetaken up with higher management. Following discussion and dispositionof employee grievances during the first portion of the monthly meetings, arepresentative of the respondent, generally the plant manager, uponstanding invitation of the Council, attends the second portion of the meet-ings.While minutes of the first portion of the meetings are taken, no suchminutes are taken with respect to the second portion when, as previouslystated, a representative of the respondent is present. The grievances whichthe Council has selected are then presented by it to the representative ofthe respondent who either disposes of them immediately, or after investi-gation and -consultation with other management representatives, reportshis decision to the Council at the next monthly meeting.' Although theCouncil's constitution provides that such decisions of the respondent'srepresentative may be appealed to the president of the respondent, therecord does not disclose that any such appeal has been taken. The pro-ceedings of the second part of the meetings referred to above are pub-lished in bulletins prepared by the representative of the respondent who4The quotation is from the Council's constitution, Article I8While the Council discusses grievances and working conditions, wage adjustments are handledwith the employees as a group, but not through the Council as their representative despite the factthat under its constitution such wage adjustments are part of the Council's functionsNo provisionismade in the constitution for general meetings of employees. 566 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDattended the meeting and posted by the respondent on its bulletin boardsin the plant. The bulletins do not contain any reference to the dispositionof individual grievances.Although bulletins carry the signature of theCouncil members, they have no part in either their composition or dis-semination, except that copies of such bulletins are submitted to theCouncil before they are posted. The record does not disclose that theCouncil ever has disapproved of the contents of the bulletins as preparedby the respondent's representative. The respondent and the Council havenot had any contractual relation as such.No provision is made for the payment of dues on the part of the ein-ployees' and the Council itself has no independent financial resources. Therespondent permits the annual elections for, councilmen to be held oncompany property during working hours and provides company propertyfor use as a Council office, together with other office facilities The respond-ent permits the Council to hold its meetings on company premises andpays the councilmen their regular rate of pay while attending Councilmeetings and while otherwise engaged in Council business, regardless ofwhether such Council meetings take place during or outside workinghours.' The respondent also furnishes to the Council without charge ballotboxes, ballots, printed constitutions, and office equipment.From the date of its inception to the date of the hearing in this proceed-ing, the Council has continued in existence and its relations with therespondent have continued as set forth aboveThe respondent 'contends that the Council is not a labor organizationwithin the meaning of the Act. This contention ignores the definition ofa labor organization contained in Section 2 (5) of the Act, which readsas follows :The term 'labor organization' means any organization of any kind,or any agency oremployee representation committee or plan,in whichemployees participate and which exists for the purpose,in whole orin part,of dealing with employers concerning grievances, labor dis-putes,wages, rates of pay, hours of employment, or conditions ofwork. (Underscoring supplied.)The Council is clearly an employee representation plan within the statutorydefinition.The respondent denies that it has dominated and interfered with theadministration of the Council ; it admits, though, that it renders supportto the Council.With respect to such support, the respondent argues thatC Once or twice a year there is deducted from the employees' pay checks the sum of $1. Suchcontributions are used for social events, such as Christmas parties and picnics which are sponsoredby a separate organization called the Association, which is exclusively engaged in conducting socialfunctions and has no connection with the Council. There is no contention that the Association exer-cises anyof the functions of a labor organization and it is not involved in this proceeding.7 Except asmay hereinafter appear, the record does not disclose the amounts paid to councilmen WYMAN-GORDON COMPANY567it is insignificant and offers, in its petition to reopen the record, to proveby additional- evidence the exact amounts paid to Council members whileattendingmonthly meetings during and outside working hours.' We donot consider the precise amounts so paid by the respondent essential tothe determination of the issue whether the respondent has rendered illegalsupport to the Council. The respondent, furthermore, argues that suchpayments made by it to Council members are in, accordance with estab-lished trade union practices, recognized as such by the National War LaborBoard, and are legitimate under the Act. In its petition to reopen therecord, the respondent cites extracts from collective bargaining contractsbetween other employers and nationally affiliated unions and decisions oftheNationalWar Labor Board purporting to support the respondent'sposition. The respondent's argument is not sound. The proviso to Section8 (2) of the Act provides that an employer shall not be prohibited frompermitting employees to confer with him during working hours withoutloss of time or pay. The proviso does not afford the respondent the claimedjustification for financial support of Council members since, as the recordshows, management does not participate in the first portion of the monthly'Council meetings and some Council members, depending upon their shiftassignments, attend the second portion of the meeting, which is devotedto employer-employee conference, on their own time for which they arepaid at regular working rates by the respondent, and the proviso, by itsterms, restricts allowable payments to instances in which conferences areheld with management during working hours of the employee confereesAlso we fail to see the materiality of the War Labor Board decisions reliedupon by the respondent in support of its petition to reopen the record.Even if they were in point, which we find unnecessary to determine, wewould not be bound by them in the interpretation of the Act.That the Council was not a free representative of the employees appearsnot only from the direct support given by the respondent to the Councilbut also from the lack of any provision for self-organization of employees,including assemblage or discussion by them. Their sole participation inI In an affidavit filed in support of the petition to reopen the record,Harold F.Wood, describedtherein as the respondent's vice president and general manager, states that the respondent paidmembers of the Council a total of $386 98 during the last half of 1944, of which the sum of $266 36represents payments to councilmen for time spent attending Council meetings outside their regularworking hours Even if established,the offer of proof thus made, does not, in our opinion, placethe amounts so spent within the doctrine ofde minimis.Furthermore,as herein indicated, therespondent has supported and dominated the Council in other respects.llAs stated inColorado Fuel & Iron Corpv.N L. R.B ,121 F (2d) 165 (C. C A. 10)at page 174_Employees'representatives are paid by petitioner[the employer] for lost timewhile engagedin their duties as representatives of the Employees'Organization at the monthly and quarterlyconferences heldwith petitioner'srepresentatives.We think theemployees'representativesshould be paid by the Employees'Organization rather than by petitionerwhen theyare en-gaged in the performance of their duties as employees'representatives,and thus to be freedfrom any possible influenceof favor from petitioner 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Council is confined to the annual exercise of the privilege of nomi-nating and electing representatives. Service of such a representative issubject to the respondent's control in that holding of the office is contingentupon continued employment with the respondent. As the respondent re-served to itself the power to determine the continuance of employee repre-sentativesm office, so it predetermines, to a certain extent, who suchrepresentativesmight be in that eligibility of a nominee depends uponcontinuous service of such nominee with the respondent of at least 1 yearprior to nomination 10 The Council thus established before the effectivedate of the Act continued to function thereafter without any substantialchange in its structure."Under all the circumstances, we find, as did the Trial Examiner, that,by the above-described course of conduct, the respondent dominated andinterfered with the administration of the Council and contributed financialand other support thereto, thereby interfering with, restraining, and coerc-ing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.12B. The discriminatory discharges1.F. M. BakerF.M. Baker was employed by the respondent from May 8, 1941, untilJune 19, 1943, as a loader in its heat treat department at the Harvey plant.He joined the Steelworkers in January 1943, and, in May 1943, began tosolicit employees in his department to join the Steelworkers and to dis-tribute membership application cards to them. He continued such activityuntil his discharge." On June 19, 1943, he was discharged by PlantManager Wood, who informed Baker, among other things, according tocredible testimony of Assistant Superintendent August B.Muir, thatBaker was being discharged because he had solicited union membershipson company property during working hours "10While we do not findthatPlantManager Woodsuggested incorporation of the provisions inthe Council's constitution which give the respondent the controlreferredto in the textabove,Wood'sparticipation in the drafting of the constitution,however slight,when viewed in the light of therespondent's continued support ofthe Councilmay reasonably be said to have allowed the employeesto regard the organic structureof the Councilas the creature of the respondent,and we so find11 The complaintalleged that the respondent had interferedwith the formation of the Council.However,acts occurring before the effective dateof the Actdo not in and of themselves constituteunfair labor practicesWe do nottherefore find that the respondentinterferedwith the formationof the Council in violation of Section8 (2) of the ActHowever,the respondentviolated the Act,as herein setforth, byallowing the Council to continue without change after the effective date ofthe Act, andby supportingit after July 5, 193517 Cf , for example,N L. R B v Burry Biscuit Corporation,123 F (2d) 540 (C C A 7)13 So far as appears,Baker was the only employee on his shiftwho distributed cardsin the planton behalf of the Steelworkers"Wood testified-"I told him [Bakerythat in view of his attitudeand the trouble that he hadcaused in that department,that we did not wish his services any longer, and he was through "Baker's discharge slip bears the following notation as the reason for the respondent's disciplinaryaction-"Soliciting union memberships during workinghourswhich interferedwith proper controlof the quality of the Heat Treatment of vital aircraft forgings." WYMAN-GORDONCOMPANY569The following events immediately preceded Baker's discharge On June18, 1943, Assistant Superintendent Muir found application cards for mem-bership in the Steelworkers in the plant locker room The following morn-ing he advised Supervisor Ingolf A. Nelson and Foreman David Edwardsof his discovery and told them that he, Muir, "would like to know for [his]own information if Mr. Baker is doing that among all the other thingshe is doing." Muir then instructed the two supervisors as follows : "Ifyou find any of these cards that he [Baker] is supposed to have handedout or that he has got any connection with . . . bring them in to me.""About noon, on June 19, 1943, the day of Baker's discharge, a fellowemployee, Raymond J. Sossong, gave Foreman Edwards a union card, andstated that he, Sossong, had received the card from employee Hank Dorn-hecker 10 Foreman Edwards reported this at once to Assistant Superin-tendentMuir, who relayed the information to Plant Manager Wood.Immediately upon receipt of Muir's report, Plant Manager Wood sum-moned Assistant Superintendent Muir, Baker, employee Elsey,17 and Gen-eral Superintendent Millard toWood's office.At the meeting Plant Manager Wood accused Elsey and Baker of hav-ing interfered with "the quality of production" by carrying on unionactivities on company time. In reply, Elsey denied that he had solicitedon company time but, according to Wood's uncontradicted testimony,which we credit, Elsey "admitted that he had been doing plenty oftalking."Muir informed Wood that the respondent had no evidence thatElsey had "handed out any union cards." Elsey was reprimanded byWood and was directed to remain at the meeting while Wood talked toBaker. Turning to Baker, Wood characterized Baker as in effect having-areputation of being the most troublesome individual in his departmentand charged that production was "definitely down" on Baker's shift.Wood stated : "There is unrest on your shift", and accused Baker of solicit-ing employees to join the Steelworkers on company time. Both Wood andBaker testified that Baker had admitted that he had solicited on companyproperty but that he had denied that he had done so on company time.WhileWood, corroborated by Muir, also testified that Baker answered15Muir so testifiedHis testimony is corroborated by Nelson and Edwards, and is credited10Edwards so testified Dornhecker was not called as a witness.17Elsey, whose first name is not stated,isvariously referred to in the record as "Elsey" or"Elsine " Elsey,who was present at the time of Baker's discharge, was not called as a witness al-though he was employed by the respondent at the time of the hearing Assistant Superintendent'Muir testified without contradiction that,afterBaker's discharge had taken place,Phint-ManagerWood asked Elsey "If you were called to testify in this case,would you5" and that Elsey re,plied- "Yes, absolutely. .Iwould just tell the truth just the way it happened"That the respond-ent suspected Elsey of having engaged in union solicitation appears hereinafter and from testi.mony of Walter P. Gougar, employed by the respondent as a trainer or instructor,who stated thathe "always thought Elsine was a pretty good worker, up until towards the last, before Mr Bakerwas fired. He,[Elsine] seemed to get the same habit that Baker had, of running around the shop "Gougar denied,however, that he had heard Elsey or any other employee talk about the Union, andthe record does not disclose whether Elsey was a union adherent 70 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis accusation with "you can't prove it," at the hearing Baker deniedhaving made such a statement. We credit Wood's and Muir's testimonyin this respect. In discharging Baker,Wood advised Baker that the dis-charge was based upon his "attitude, and the trouble that he had causedin that department."The respondent contends that Baker's discharge was due to repeatedviolations of company rules and procedure, his adverse influence uponproduction, and "excessive scrap" coupled with a tremendous amount ofreprocessing due to defective heat treatment.A careful weighing of the evidence discloses that Baker at times hasbeen lax in his conduct and inattentive to his duties.We refer to testimonyof Foreman Edwards, Trainer Gougar, and employee Joseph Samulowitz,about Baker's "running around the shop" during working hours, andForeman Edward's testimony concerning Baker's participation in cardgames and horseplay. On the other hand, there is credible testimony to theeffect that Baker was not the only employee in his- deparmtent who en-gaged in such conduct. For example, it was customary in the plant foremployees, including Baker, to play cards during the lunch period andto continue playing, after blowing of the whistle signalling time to resumework, to the extent necessary to "play out the hand." Foreman Edwardstestifiedwithout contradiction that employees, including Baker, engagedin horseplay by throwing water on other employees while they were en-gaged in operations at their furnaces. However, such misconduct andinattentiveness, in our opinion, would not ordinarily result in inflictionof the severe penalty of,.discharge, and was not the motivating cause forBaker's discharge.The respondent bases Baker's discharge, in part, upon alleged violationof company rules. Although witnesses called by the respondent testifiedthat Baker talked to other employees while they were at work, the respond-ent has not promulgated any rule forbidding such conduct. Furthermore,other employees, who likewise engaged in such conduct were not shownto have been reprimanded or otherwise disciplined for that reason. Therespondent admits that it has no definite policy with respect to permittingemployees to solicit others to join labor organizations in the plant duringworking hours. Plant Manager Wood testified without contradiction thatthe respondent has no written rule; that he has never issued a memoran-dum to supervisory employees on the subject; that the respondent is notconcerned with the matter "if it does not interfere with production" ; and,that "a man has a right to do anything during the noon hour, rest period,and when he is not actually engaged in working." The record discloses,and Baker admitted, that he solicited on behalf of the Steelworkers oncompany property. Baker denied that he had done so on company time,which we interpret to mean that he did not engage in such solicitation at WYMAN-GORDON COMPANY571times when he should have been applying himself to his duties. There isno evidence to the contrary. However, Baker solicited other employeeswhile they were working. A witness for the respondent, employee VictorCalgaro, testified that, about the time of Baker's discharge, Baker askedCalgaro; while he was working : "What about signing up ?" This conver-sation lasted about 1 minute or 2, during which period Calgaro stoppedloading his furnace. Calgaro admitted in his testimony, however, thatother employees had talked to him while he was engaged in loading hisfurnace.While employee David L. Grant testified that on June 18, 1943,he saw Baker hand a card to employee Sylvester Wallinski at a time whenhe was working, Wallinski's machine continued in operation without inter-ruption 38 Employee Sossong testified that on June 19, 1943, the day ofBaker's discharge, Baker handed a union card to Sossong while he wasenjoying a legitimaterestperiod.Baker denied having distributed anycards on the day of his discharge. We do not deem it necessary to resolvethe conflict in the testimony in view of the fact that Sossong, accordingto his own testimony, was not working at that time and there is no evi-dence that Baker was neglecting his. own work at the time.The respondent further contends that Baker caused difficulty in connec-tionwith the respondent's administration of its established procedure withrespect to making job assignments. Under that procedure, employees arepermitted, by signing preference cards, to designate their choice of avail-able assignments. Gougar, who performed ministerial duties in connectionwith theassignments, testified, without contradiction, that Baker was neversatisfied with assignments given him; that he expressed dissatisfaction onsuch occasions, thereby causing delay" ranging from 10 to 15 minutes atthe time of shift changes, and, that Gougar reported Baker from one tothree times a week to Baker's foreman before May 1, 1943, and thereafteralmost daily 1B However, Fred Cornish, Baker's foreman for a substantialperiod immediately prior to June 1, 1943, was not called as a witness, andthere is no specific evidence that any supervisory employee ever com-plained to Baker about his conduct relating to job assignments.' More-over, while at one point, Gougar testified that Baker became a "problem"1sGrant so testifiedWallmski was notcalled .is .iwitneseSince the operationsin the heattreatmentare automatically controlled, there are short periods during whichan employee has nowork to performIn addition, the employees have regular rest periods which aie notuniform inthat the employeesin the department rotatein takingthem so that at a given time a portion ofthe force is at workwhile otheremployeesrest. in view theieof, we do not credit Giant's testimonyto the effect that Baker should have been workingwhen lie approached Wallinski withthe card"'Trainer Gougar does not have supervisory statusHe trains new and retiains old employeesand assigns jobs at the beginning of shifts in accordance with established seniority rights andpreferences20 Sometime in May or the first partof June 1943, Supeivisor Nelson directed Foreman Edwardsto "find out what was amisswith" Baker On this occasion Bakei told Edwards according to Ed-ward'sundenied testimony,"I don't give a- damn if you file me \Vhen I think I am right I amgoing to stickup for my rights " 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeginning about January 1, 1943, Gougar admitted in his testimony atanother point, that he had very little trouble with Baker at the first ofthe year.The respondent also contends that Baker "cheated" by hastening thepassage of forgings through the heat-treatment furnace, causing unduespoilage.However, the respondent concedes that this is a common practiceengaged in by employees, and is a normal hazard of its production process.Although Plant Manager Wood and Assistant Superintendent Muir tes-tified that Baker was responsible for the scrapping of a substantial numberof pieces,Wood's testimony is based upon an alleged conversation betweenhimself and one of the straightener helpers in the plant who was not calledas a witness, and Muir's testimony rests, not upon his own knowledge,but upon alleged reports from unnamed supervisors. This testimony ofWood and Muir was not otherwise corroboratedWe find that their testi-mony does not support the respondent's assertion that Baker was respon-sible for spoilage."Although the respondent's records as to production in the heat-treatdepartment were maintained upon a departmental basis and not on a shiftbasis untilMay 15, 1943, approximately 1 month before Baker's dis-charge, and notwithstanding the fact that approximately 80 to 108 menwere employed on Baker's shift in the heat-treat department, the respond-ent contends that a production decrease which occurred during April,May, and June 1943, is attributable solely to misconduct on the part ofBaker. As indicated above, the testimony in the record does not persuadeus that this is true. Rather we are convinced that the respondent's pro-duction difficulties were largely attributable to lack of proper supervision.Indicative of this is Assistant Superintendent Muir's testimony that, afterBaker's discharge, "supervision had more time to put on the problems ofquality and production which before was taken up with personnel prob-lems, and quality and production were going to seed." In spite of the factthat Baker engaged i n conduct,which called for a measure of disciplinary21We havealso considered in this connectionWood'sdirect testimony to the effectthatBakuinstigated the practice of "pulling" blades prematurely in the light ofWood's explanation givenupon questioningby theTrialExaminer,that he did not mean that Baker was the first employeeto engage in this practiceWe havealso consideredMuir's testimony about all alleged warninggiven to Baker by an unnamed foreman for shutting off hisfurnaceIn addition,SuperintendentNelson testified that,about May 20, 1943, he observedBaker's furnace shut off forabout 10 minutes.Nelson further stated, however, that he did not reprimand Baker butthat he instructed an un-named foreman to do soThere isno testimony that the alleged offense was called to Baker's attentionThe respondent also failed to communicate to Baker an alleged decision reached at a meeting conducted by Plant ManagerWood withthe heat-treat department supervisorsearly in June1943, to the effect that Baker be given another chance to improve himself in accordance with therespondent'sestablished policy that"anybodycan fire a man,"but that good supervision should"salvage" men and"make men"In view of the relatively insubstantial character of Baker's mis-conduct, and the existence of the respondent'spersonnel policy,characterized by its counsel at oralargument as one of "eternal salvation,"we do not believethatthe respondent decided to giveBaker "a last chance"to reform himself,particularly since it did not notify him of any such deci-sionItmay be noted, however, that the respondents handling of Baker, including his ultimatedischarge,does not appear to be consistent with the respondent's avowedpolicy referred to above WYMAN-GORDONCOMPANY573action, we are convinced upon the record as a whole that he would nothave been discharged, without prior warning, after 2 years of service, at atime of great scarcity of manpower and need for increased production,had he not engaged in union activities. Although the respondent had sum-moned both Baker and Elsey to Wood's office for disciplinary action andElsey had been interfering with production by "running around the shop,"Elsey was not discharged since it appeared that he had not distributedunion membership cards. On the other hand, Wood promptly dischargedBaker after informing hum that the respondent had proof that he had-distributed union cards to employees "on company time," and documen-tary evidence in the record, together with the record as a whole, persuadesus that the respondent strongly objected to Baker's union activities in theplantwithout regard to their consumption of company tine.`' We aremindful of the necessity of maintaining full production in wartime, but wefind the testimony adduced by the respondent insufficient in character orextent to establish the respondent's claim that Baker's union activitiescaused a serious interruption of production.We find that the real reasonfor his discharge was his union activity and that the added reasons ad-vanced by the respondent serve only as pretexts to justify the respondent'sillegal action.°We find that, by discharging Baker and by failing thereafter to rein-state him, the respondent has discriminated in regard to hire and tenureof employment, thereby discouraging membership in the Steelworkers andinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act2.William Coale and Peter Crince'Coale and Crince were employed by the respondent for 18 and 21 years,respectively, and at the time of their discharge, in August 1943, wereclassified as superior he sinkers." They had been interested in the Die22 The documentary evidence referred to above consists of thi ee memoi anda, pi epai ed by PI-tntManager Wood, of conversations between Wood, on the one hand, and Coale, Ciince, and BenjaminOlsen, respectively, on the other, which are discussed more fully,infraWood there stated that eachemployee was "warned that any further activities on his part in regard to the (lie sinkers' confer-ence carried on on company'sproperty,regardless of whether it was doting woiking hours or not.would result in his instant discharge from the employ of the Company " The treatment Biker wassubjected to by the respondent is in striking contrast with the treatment that the iespoudent affoidedmembers of the Council in that the councilmen were permitted to utilize company time .uid premisesfor their activities on behalf of the Council,which we have found to be a conip.iis-dominated labororganization23At the time of their discharge both men received an hourly wage of $2 10.Ci nice had been asuperior die sinker for a substantial period, at any rate,before Coale The recur d does not discloseexactly when Coale was transferred to the superior groupWe find, based upon exhibits introducedby the respondent, that such transfer was made sometime after March 21, 1942, but not l.tteithan May 3, 1942 Coale is the son of Chief Inspector Coale, the oldest employee in term of serviceon the respondent'spay rollCrince is a brother-in-law of Geoige Cole, general foreman of thedie shop A brother of Foreman Geoige Cole, William A Cole, heieutaftei refeired to as Bill Cole,is one of the two most efficient superior die sinkers There is no relationship between the Coles andthe dischargee,William Coale,hereinafter referred to as Bud Coale 574DECISIONS ON NATIONAL LABOR RELATIONS BOARDSinkers since 1942; they attended an organizational meeting of the DieSinkers on June 25, 1943, and became members thereof on June 27, 1943.On July 10, 1943, Plant Manager Wood called Coale, Crince, and diesinker Benjamin Olsen,' separately, toWood's office and warned each ofthem not to engage in union activities on company property under threatThe threat thus made was consummated shortly thereafter by the dis-charges of Coale and Crince on August 9, 1943. Substantially identicaldischarge slips were given to both employees which, insofar as material,state the following as reasons for each discharge :of immediate discharge.'Urging slow down on work to apprentice which interferes seriouslywith war effort;Influencing apprentice not to sign apprentice contract;Urging die shop employees to sign union contract on company prop-erty.In notifying Coale of his discharge, Foreman George Cole stated thatCoale was being discharged for "talking union in the shop on companyhours.""°The discharges occurred against the following background of events.Union activities first began in the respondent's plant in the spring of 1942,when the Die Sinkers began an organizational campaign among the re-spondent's employees. On April 17, 1942, the Die Sinkers filed with theBoard a petition for investigation and certification of representativespursuant to which the Board conducted an election on May 21, 1942The Die Sinkers lost the election Coale and Crince acted as watchers forthe Die Sinkers at the election, but were not then, as far as appears, other-wise active on behalf of the Die Sinkers.On April 5, 1942, the respondent had granted a general wage increaseof 10 cents per hour to all its die sinking employees. The evidence doesnot establish that the respondent was aware of the existence of the organi-24Benny Olsen quit the respondent's employ on July 30, 194325atememoranda signed by Plant Manager Wood and witnessed by General Superintendent ForrestG.Millard, Forge Division Superintendent John W. Ford, General Foreman George B Cole, andAssistant General Foreman Edward DroletMore fully, the three men were warned by Wood "thatany further activities on [their] part in regard to the die sinkers' conference carried on, on com-pany property, regardless of whether it was during working hours or not, would result in [their]instant discharge ...."Wood offered to erect in the street near the plant a platform or rostrumfrom which they could deliver unibn speeches.Wood made it clear to Crince and Coale that "thiswas the final warning on this subject and [that] it would not-be discussed with [them] at any futuretime."2e Foreman Cole so testified However, we note that this asserted reason is at variance with thereasons set forth in Coale's discharge slip in that the discharge slip refers specifically to companyproperty while Foreman Cole's statement refers to company time WYMAN-GORDON COMPANY575zationalefforts of the Die Sinkers at the time of the granting of the wageincrease.But, while theorganizationaldrive was in progress, the respond-ent speedily actedupon arequest of die shop employees that the respond-ent's bonussystem thenin operationbe abolished.To understand the respondent's asserted defense that Crince and Coalewere discharged for urging employees to slow down in their work, it isnecessaryto explainthe operation of the respondent's bonus system. Thebonus systemoperated in the following manner : A die job was assignedto a good die sinkerin order to ascertain how long it would take such aworker, working at his normal speed, to sink the die. Afterarriving atthis figure, the respondent set such figure as the estimated "working time."Any worker thereafter producing that particular die in the same periodof time received for his work a "bonus time" of 50 percent. Assuming thata good die sinker could sink a die in 20 hours, any die sinker who there-after sank the die in 20 hours or less received 30 hours' pay for such workat the regular hourly rate established for the group to which he belonged 2tAny worker who was unable to produce a die in the estimated time waspaid at his regular hourly rate for the total amount of hours spent on suchdie.While all die sinkers strove to earn "50 percent bonus time," theywere oftennot able to achieve suchgoal 28Of all the die sinkers, only thosein the superior group and one die sinker in the lower groups, excludingovertime, earned more than 50 percent of their wages in bonus time duringthe period from December 28, 1941, to March 21, 1942.29 The bonus='Under the bonus system the die sinkers were classified as Classes A, B, C, and Keller oper-ators; Class A was called superior die sinkers,seven of whom received an hourly rate of$120, andtwo of whom,among them Coale,an hourly rate of $1 15, the hourly rate of Class B was $1 10and $1 05; that of Class C, $1 05 and$0 95, the hourly rate of the Keller operators varied from$085 to$112% In addition to such hourly rate, the die sinkers ieceived overtime and a bonusAfter the bonus system was discontinued,as hereinafter related,the die shop employees were classi-fied as die sinkers, Keller operatois,and apprenticLs,the die sinkers were classed as superiorand Classes A-D, receiving an hourly rate of$2 10, $1 95, $1 80,$165, and$1 50, respectively,and the Keller operators were classed as superior and Classes A and B,receiving an hourly rateof $1 80,$1.65, and $1 50, respectivelj28This was partly due to the fact that the estimatedworkingtime was based upon "test run"of a superior die sinker and not of anaverage worker To earn thebonus, workers less skilledthan a superior die sinker,were often forced to speed up their production to a point which, as therecord discloses,was beyond their normalcapacityIn addition,as supervisory employees admittedat the hearing, certain jobs were underestimated,but no adjustmentwas made for the allegedreason that other jobs were overestimated as to the timerequiredfor earning the bonus.Such obvi-ous inadequacies in the estimate of working time causedthe practicecommon] engaged in bythe diesinkers of "overriding"easierjobs, that is,withholding report as to early completion ofa simple job and devoting the balance of the timeto a difficultjob,which could not be completedin the established working time,in order to earn bonusmoney on both jobs' Although therespond-ent considers work performed within the estimated working time as a fair day's work,the recordshows that,except as to the superior die sinkergroup, such standard was actuallythemaximumproduction the respondent could reasonably expect from the lower groups of die sinkers29 Thus, excluding overtime,of their total earnings during this period,superior die sinkers FrankPetronaitis,BillCole, BenjaminOlsen, Crince, E. Schaller, C Spindler,and R Heckler, earned66 3, 63 4, 61 7, 59 9, 54 1, 60 9, and 60 3 percent,respectively, and Coale,who was in this periodnot a superior die sinker,made 48 7 percentby way ofbonus pay These percentages were alsoused by the respondent to show the relative efficiency of the (lie sinkers involved 576DECISIONS OF NATIONALLABOR RELATIONS BOARDsystem which had been in effect over a long period of time was abolishedand a straight rate was put into effect on May 3, 1942 30In June 1942, Coale was elected to the Council as one of the represen-tatives of the die shop employees. Sometime after the bonus system hadbeen abolished, Coale, who was then a councilman, and Crince, who hadattended the above-mentioned conference of April 27, 1942, at which PlantManager Wood had discussed with the superior die sinkers, among otherthings, the standard. of production expected by the respondent under thenew wage system, advised the die sinkers that Wood would be satisfiedif the die sinkers, under the new wage system, continued to- work at thesame 50-percent bonus time standard-that they had attempted to achieveunder the bonus system.'While there is no showing that any of the die sinkers in the lower clas-sifications decreased their- production after the discontinuance of the bonusplan, it is undisputed that the whole group of superior die sinkers, includ-ing Crince but excluding Coale, dropped in their production and workedat 50 percent efficiency during the period from May 1942 to the time ofthe discharge of Coale and Crince." In the same period, Coale increasedhis own production by 2.3 percent, thus reaching an efficiency standardof slightly more than 50 percent." The respondent was aware of this gen-30PlantManager Wood first discussed the proposed change from the bonus system to straightpay with Coale and, thereafter,with a committee of employeesAt a final conference atwhich the whole superior die sinker group was present, on April 27,1942, the employees sug-gested various straight rates, all of which were lower than the one finally set by the respond-ent at $2.10 per hour for the superior group This figure represents the average holurly dayrate plus earned bonus time of all the superior die gmkers and Coale, during the period fiomDecember 28, 1941, to March 21, 1942 The straight rates for the lower groups were arrived at bythe same method of averaging the earnings of all members of each groupWhile the rate thusestablished amounted to a decrease in wages for superior die sinkers Frank Petronaitis and BillCole, it meant a substantial increaseforCoale, andto a lesser extent,for Crmce By eliminationof the bonus system and establishment of straight pay on an hourly rate basis, the die sinkers in thelower groups received an increase in pay, as the respondent admits This general wage increasewas achieved without intervention of the company-dominated Council and, as previously stated,during a period when the Die Sinkers was engaged in its organizational drive.31The testimony is conflicting as to whether Wood had made a statement such as that set forthabove, at the April 27 conference,or whetherWood hadstated that he expected the die smkeis towork "at their best ability " However, it is not disputed that Coale advised the die sinkers as setforth above. The respondent contends that by giving such advice Coale and Crince advocated aslow-down and urged the die sinkers to work"at a time,"and that this factor contributed to theireventual discharge Since, as is hereinafter shown,Coale's and Crince's statements in this respectwere not a real reason for their discharge,the conflict in the testimony indicated above does notmaterially affect the issues in this case and therefore need not be resolved Besides, under the bonussystem a production rate at the working time established by the respondent admittedly constitutesa fair day's work, so that Coale's and Crince's interpretation ofWood's statement did not amountto advocacy of a slow-down,even ifWood had never indicated that he would be satisfied with mainte-nance of the 50-percent bonus time standard of productionWith respect to "working at such atime," we note that such 50-percent bonus time standard of production represented in fact maxi-mum production,a standard set by the respondent itself, which,tinder the bonus system, wasdifficult to reach by rank and file die sinkers32As used above, "50 percent" efficiency rate refers to the percentage of total earnings of eachemployee, excluding overtime, represented by bonus pay See footnote 28,srcpaa,page 1333 Coale had the lowest production record in his group at the time of the change fiom the bonussystem to the straight rate sage system WYMAN-GORDON COMPANY577eral production decrease. On several occasions during the last half of1942, PlantManager Wood called Coale to the respondent's office andasked Coale, as a member of the Council, to urge the die shop employeesto increase their production. Coale refused to do so, asserting on eachoccasion that such an attempted speed-up in production was a matter tobe taken up with the employees directly by management. Notwithstandingthe respondent's knowledge of Coale's and Crince's interpretation of therespondent's views as to production requirements, and despite the pro-duction lag within the top group of superior die sinkers, the respondentrefrained from taking any effective measure to cope with either situationuntil the spring of 1943, when the Die Sinkers renewed organizationalactivity in which Coale and Crince took a leading part.The renewal of such union activity was occasioned in part by the re-spondent's hiring of specialists for jobs theretofore performed by appren-tices in the plant." In his capacity as councilman, Coale had expressedconcern in conversations with Plant Manager Wood about the employmentof such specialists. On May 10, 1943,Wood called a meeting of thesuperior die sinkers at which they discussed the problem of productionin the die shop and reached an agreement with Wood on the employmentof specialists."Shortly after Coale renewed his union activities," about the fourth weekinMay, Wood called Coale into the respondent's office, complained abouthis "attitude," accused him of delaying production in the plant, character-ized his conduct as bordering on sabotage, and warned him that he, Wood,had "a good notion to turn" Coale "over to the F.B.I." Coale stated toWood that he, Coale, knew "what he was doing" and that, if Wood sodesired, he could report Coale to the Federal Bureau of Investigation.Upon questioning by the Trial Examiner, Coale testified that he had feltthat, he had clone nothing to warrant investigation by that Governmentagency.On July 3, 1943, Plant Manager Wood called a meeting of the respond-ent's apprentices at which a proposed contract covering them' was com-pared with similar union contracts and otherwise discussed. Followingthe discussion, the respondent submitted copies of the proposed contractto the apprentices for their examination, consideration, and signature.After the meeting, according to apprentice Elmer DeRuntz's testimony.atThe so-called specialists were unskilled employees engaged to perform "finishing die uupressionworkon Cincinnati b3drotel machines "asAt the meeting Wood reproached the superior die sinkers, stating that they were working "toa time on their jobs instead of doing as we agreed on April 27, 1942. .."In response,superiordie sinkerWilliam Cole told Wood that he was responsible for a slow-down on Cole's part becauseCole had suffeied a curt in wagesR0On May 15 and 16, 1943, foul of the respondent's employees, including Coale, Crume, andBenjamin Olsen,mentioned above, attended a meeting of the Die Sinkers held in Milwaukee,Wisconsin 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoale asked DeRuntz what the respondent had offered, and upon beinginformed, Coale stated : "Don't be a fool and sign anything like that withthe company." Coale denied-that he had urged apprentices not to signthe proposed contract.We credit Coale's denial that he had urged appren-tices not to sign the proposed contract, but we find that Coale discussedthe terms of the contract with apprentices."As previously stated, on July 10, 1943, Coale and Crince were warnedby Wood not to engage in union activities on company property.On August 7, 1943, according to the testimony of apprentice DavidRoy, he complained to Assistant Foreman Roy Harmer that Coale andCrince had solicited Roy to join the Die Sinkers on occasions in June,July, and August 1943; that such repeated attempts interfered with hiswork ; and that they had also urged Roy not to work "so fast" and not tosign the apprentice contract. On the same day, Foreman Harmer reportedhis conversation with Roy to Foreman Cole, who did not take any actionuntil the following Monday, August 9, as set forth below. According toRoy's testimony, which we credit, on Sunday, August 8, 1943, a petition,calling for employee designation of the Die Sinkers as bargaining repre-sentative,was circulated for signatures in the die shop by employeeHorning.' Roy returned the petition unsigned to Horning on the sameclay.On Monday, August 9, 1943, according to Roy, Crince asked Roywhy he had not signed the petition, informed Roy that Coale had thepetition, and suggested that Roy see Coale and sign it. Crince denied thathe ever told any apprentice to sign the petition or that he had said thatCoale had the paper in his possession.Before the lunch hour, on August 9, 1943, Foreman George Cole re-ported his conversation of the previous Saturday with apprentice Roy toAssistant Superintendent Millard and Millard informed Plant ManagerWood of it. Wood immediately called Foreman Cole and Roy into Super-intendent Ford's office.While Roy testified that Wood started the con-versation by asking Roy about the petition, Wood testified that he knewnothing about the petition until Roy mentioned it in the course of theconversation.' ThereafterWood instructed Foreman George Cole to dis-charge Coale and Crince Both employees were discharged on the afternoon37There is no testimonythatCrince advised any apprenticenot to sign the apprentice contractexcept as appears fromDavid Roy's testimony hereinafter discussedse The Die Sinkers then contemplated filing with the Board another petition for investigationand certification of representatives,and desired to use the so-called petition which was being circu-lated in the plant to support a request fm another electiondNWhen the Trial Examiner called Wood's attention to this conflict in the testimony,Wood statedthat Roy wasnot tellingthe truth when he testified that Wood had asked Roy about the petition,as set forth above \VVMAN-GOLtDON CO)dI'ANV579ofAugust 9, 1943, Coale receiving his discharge slip from Foreman Cole,as set forth above, and Crince, from Assistant Foreman Drolet.'°'The respondent claims, among other things, that it discharged the twoemployees because they urged apprentices not to sign the apprentice con-tract, discussed above.'1 Such contracts were proposed by the respondentas individual contracts with the apprentices. Coale merely pointed out tothem that they would gain by banding together for collective bargaining.We find that a discharge based upon the ground that Coale had urged theestablishment of collective bargaining among the apprentices constitutesin and of itself an illegal interference with the rights of employees to self-organization.The respondent also contends that it discharged Coale and Crincebecause they interfered with production by urging a slow-down amongemployees.While apprentices Roy, DeRuntz, and Walter M. Black's tes-tified that, on many occasions, they were told by Coale and Crince "notto kill the job," to "take it easy," to "slow down," and that they were"working too fast for the money they made," both Coale and Crince deniedthat they had urged any apprentices to slacken production. Such denialis strengthened by testimony of apprentices Michael Krygowski and Rob-ert Rogness, to the effect that neither Coale nor Crince urged them to slowdown, indicating, at least, there was no general advocacy of a slow-down.40According to Crince's undenied testimony, in discharging Crince, Drolet stated that Crincewas fired "over some kind of a form"that had been brought into the plant.We credit Crince'stestimony in this respect. Coale also credibly testified that, when he received his discharge slip fromForeman Cole,Cole mentioned a "form,"-among other things, in assigning reasons for the dischargeAt the hearing,Foreman Cole made no mention of the word"form" in testifying concerning thecircumstances of Cole's discharge.However, in Foreman Cole's testimony,he asserted that thestatement in the discharge slip, "urging men to sign union conti act,"referred to solicitation forunion members and not to solicitation in connection with the circulationof the.petition seeking em-ployee designations of the Die Sinkers as bargaining representative.Coale and Crince signed thepetition during the lunch hour on the day of their discharge prior to the conference in Wood'soffice.The discharges promptly followed circulation of the petition in the plant. Under the cir-cumstances,we do not credit Cole's testimony that the petition was not referred to in the dischargeslipWe hereinafter find that Coale's and Crince's participation in the movement for a new elec-tionwas a substantial factor leading to their discharge.41 The respondent also relies upon testimony of chipper Anthony C.Affinito to the effect thatCoale had advised Affinito that chippers,who regularly worked in a part of the plant other thanthe hammier shop, would not have to work in the hammer shop, as they did in the past, under theproposed Die Sinker's contract There is no indication that Affinito reported this to the respondentprior to Coale's discharge.42 Black, who was subpoenaed by the respondent, was in the U S Navy at the time of the heal -ing; be was an apprentice while working for the respondent .580DECISIONS OF NATIONAL LABOR RELATIONSBOARDWe do not credit DeRuntz.4'' Neither do we credit Roy's testimony. PlantManager Wood stated that Roy was not telling the truth with regard tothe petition, as set forth above. Also, Roy wasinconsistentin his testimonywith respect to the time that he was solicited by Coale and Crince to jointhe Die Sinkers."Black's testimony, when weighed against the credible testimony ofKrygowski and Rogness, in the light of thedenials ofCoale and Crince,is in our opinioninsufficient to establish that Coale or Crince engaged ina movement to slow down the production of the apprentices, particularlystatementsat the time they were made, or prior to their discharge, tomanagement.While Keller operator Edward J Koster. die sinker Ralph Ford Wil-kins, and bench worker John J. Lewandowski testified that Crince andCoale had stated to them that they "should not kill the job" and that they"should take it easy," die sinker Everett Elbers and Keller operatorsFerdinand Schrank and Fred Bennett denied that the dischargees hadurged them to slow down in their work. Coale and Crince denied that theyhad urged any employee to slow down in his work Their denialis furthercorroborated by die sinkers Bill Cole and Fred Rickhoff, both of whomtestified that the dischargees had not, within their hearing, advocated aslow-down among the die sinkers.We find it significant that,in statingits reasonsfor the discharge of Coale and Crince in the discharge slips,the pertinent contents of which are set forth above, the respondent did notaccuse them of urging a slow-down among employees other than appren-tices.Regardless whether Coale or Crmce urged employees other thanapprentices to slow down, the respondent did not discharge them for urgingdie sinkers fo slow down in their work.The respondent also attributes sole responsibility to Coale and Crincefor reduced production among the superior die sinkers. After the change47On October 6, 1943, at the instance of a field representative of the Board, DeRuntz made anaffidavit in which he stated that he had never been asked by Crmce or Coale to slow down in pro-ductionDeRuntz also stated in the affidavit that he had been solicited for membership in the DieSinkers by Crince and Coale during July and the early part of August 1943 On February 4, 1944,DeRuntze made another affidavit in which he changed the time of the solicitation referred to inhis first affidavit to the early part of July In addressing a meeting of employees assembled in theplant, about the middle of May 1944,PlantManagerWood in substance warned the employeesthat they might be called as witnesses in this proceeding,he gave them the respondent's version ofthe events leading to the discharge of Coale,Ciince, and Baker,and the respondent'sreasonstherefor,and admonished them to tell "the truth"Subsequent thereto, employees made affidavitswhich contained statements inconsistent with,and materially different from, those contained inprior affidavits made by them prior to Wood'saddressAt the hearing, DeRuntz testified in effectthat he had not told the truth in either affidavit made by him and that lie had decided to repudiatethose statements in his affidavits unfavorable to the respondent because his "job meant more to him "44At one point,Roy testified that Coale and Crince solicited his membership In the Die Sinkerson several occasions during June,July, and August 1943 At another point,Roy testified that heapplied for membership in the Die Sinkers on July 21, and that,shortly thereafter,he joinedWhen advised of the inconsistency in his statements with respect to the time element,Roy revisedhis statement by reducing the period of such solicitation from sometime in August toJuly 21 \VYMAN-GORDON COMPANY581from the bonus system to straight rate pay, Coale and Crince informedthe other die sinkers that the respondent expected them to work at theproduction rate previously in existence under the bonus system. As abovestated, the respondent contends that by such statements Coale and Crinceadvocated a slow-down in production among the die sinkers. We do notagree.After elimination of the bonus system, every superior die sinker'sproduction, except that of Coale, dropped to approximately "50 percent.""We regard this as the inevitable result of the elimination of the bonussystem of pay without substitution of any comparable incentive to increaseor stabilize production."We do not attribute responsibility for the drop inproduction among the die sinkers to Coale or Crince; and, particularly, inview of the absence of any such statement in the discharge slips, we findthat the respondent neither regarded them as responsible therefor, nor thatthe respondent discharged them for that reason.Nor is there any merit in the respondent's contention that Coale did notwork to his full capacity." Coale testified that, on certain jobs, he mighthave been'able to work faster but that, on an average, he could not haveachieved higher production. Although, under the bonus system, his effi-ciency was 48 percent, the respondent transferred him from a lower to thehighest die sinker classification; and, while working as a superior diesinker, Coale increased his production to 50 percent.The respondent also sought to show that Coale and Crince had violateda rule banning solicitation on company property. The alleged rule wasadmittedly never officially promulgated, posted in the plant, or otherwisebrought to the attention of the employees at large. The rule as announced45Asused here,"50 percent"refers to the portion of total earnings representedby bonus paySee footnotes 28 at 31,supra,pp.13 and 14+a The respondent argues'that,since the straight rate represented an increase in hourly wages,itexpected the men to increase their production As previously indicated,however, the bonus testwas so high that the rank and file die sinkers had had difficulty in maintaining a production ratesufficient to earn the bonusThe respondent could not, therefore,reasonably expect an increase inproduction,even through payment of higher wages The respondent also mti oduced productionrecords to show that,after the discharge of Coale and Crince, production in the die shop increasedFor a number of reasons,we do not regard such evidence as having controlling significance Thesame employees do not work on the same type of die. The constituency of the die sinking groupsvaries,and the various employees work at different speeds, thereby influencing the time spent onproduction of a particular job by a specific employee Furthermore,the longer an employee works onthe same type of job,the faster he tends to produceitAlso,the respondent had been faced with asudden increase in demand to which its production processhad to beadjusted, and once such ad-justment had been completed,which occurred at or about the time of the discharges,operationsas a whole functioned more smoothly thereafterwe donot thereforeattributethe increase inproduction,which the records show, to the discharges of Coale and Crince41There is no like contention made as to Crince,except as what may be inferred from individualproduction figures disclosed in the record Although Crince's production dropped after eliminationof the bonus system, the production of all other superior die sinkers, except Coale, also droppedand the production drop of other superior die sinkers exceeded that of Crince 582DECISIONSOF NATIONALLABOR RELATIONS BOARDto Coale, Croce, and Olsen was a special one " The respondent thus sin-gled out these three employees for their leadership in the organizationalcampaign of the Die Sinkers but did nothing about other employees who,as the record shows, were likewise engaged in activities in the plant onbehalf of the Council, which we have found to be a company-dominatedlabor organization. The discriminatory purpose and application of thespecial rule announced to Coale and Crince is thus evident Since 1934,the respondent, by its own admission, actively supported and maintainedthe Council and permitted its members to utilize company time and prem-ises for their activities.Upon the record as a whole, we find that therespondent's invocation of the rule as to solicitation was a weapon devisedby it to support its action in disposing of Coale and Crince who were themost active proponents of self-organization among the respondent's diesinking employees.We find that, by discharging Coale and Crince and by failing thereafterto reinstate them, the respondent discriminated in regard to hire and tenureof employment, thereby discouraging membership in the Die Sinkers andinterfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the ActC. Other interference, restraint, and coercionAs wehave found in SectionIII,B, above, the respondent granted ageneral wage increase to its dieshop employees on April 5, 1942, and asecond wage increase in connectionwith the elimination of the bonus48Olsen left the respondent's employ on July 30, 1942 He gave his foreman,George Cole,noticea week in advance On that occasion,according to Olsen's testimony,which we credit,Olsen toldCole that he,Olsen, was no longer satisfied,that he felt that lie had a right to join a union andthat he did not care to work for a company that objected so strongly to a unionOn July 30, 1942,Foreman Cole called Olsen into his office and told him that he, Cole, was satisfied with Olsen ,work; that Cole would help Olsen "to come back"provided he would.forget about the union and"come" under the respondent's ternsWhile Cole admitted that he stated to Olsen on that occasionthat he, Cole,was satisfied with Olsen'swork and would be glad to help him cone back,Cole deniedthat he said"provided he, Olsen,would forget about the union " We credit the testimony of Olsen,who was no longer employed by the respondent at the time of the hearing, and not Cole's denial49 In reaching this result we have not overlooked a credibility finding made by the Trial Ex-aminer with respect to Coale and Crmce The Trial Exammei found in his Intermediate Repotthat Coale and Crince falsified their testimony with respect to application by them for employmentelsewhere after their discharge Coale and Ciince testified that, a few days after then discharge,they procured statements of availability from the United States hniployment Service it Harvey,Illinois, and on that occasion received from a United States Employment Seivice agent a negativeanswer when they asked whether lie knew of any jobs in Haivey Both men testified that they didnot formally register for employment at that time, a fact which was corroborated by the testimonyofMax C Weber, the official in charge of the office of the Untied States Employment Service atHarvey, IllinoisCoale and Crince were occupied with the preparation of their case before theBoard, as they admitted, and for that reason, we find that they did not make as serous an effortto procure other employment as it was their duty in wartime, a factor which we have hereinaftertaken into consideration in fashioning our remedyAlthough occasionally answers given by Cruiceand Coale in their testimony were unresponsive,or appeared to be evasive, we do not find thattheir statements with regard to the piocuienient of employment elsewhere were deliberately falsifledWe, therefore, disagree with the Trial Examiner as to the credibility of Coale and Gina.and find that their testimony as a whole is truthful WYUAN-CORDON CONIPANY583system, on May 2— 1942. Prior to and during said period the die shopemployees had been dissatisfied with their earnings under the bonussystem as operated by the respondent. The Die Sinkers filed its petitionfor investigation and certification of representatives with the Board onApril 17, 1942.While the record does not disclose whether, prior to thistime, the respondent had actual knowledge of the organizational drive ofthe Die Sinkers, the respondent had such knowledge on and after April18, 1942. The record does not show when the respondent first obtainedinformation that the die shop employees were dissatisfied with the bonussystem. Although the respondent may have begun an investigation of suchcomplaints prior to April 18, 1942, the negotiations with the employeesdirectly were carried on with full knowledge of the organizational driveof the Die Sinkers. It may well be that the respondent granted its firstwage increase on April 5, 1942, hoping that the die shop employees wouldlose their interest in concerted action thereafter. In any event, when therespondent became aware of the fact that such hope was not likely tomaterialize in view of persisting dissatisfaction with the bonus system, itselected one of the employees most interested in the Die Sinkers, Coale,as a member of the committee with whom the respondent sought to adjustthe bonus grievance. The first conference for that purpose was held onApril 17, 1942, and within 10 days, on April 27, 1942, the respondentcompleted the adjustment. It abolished the bonus system under which ithad operated for years and adopted a wige rate even higher than thatsuggested by its superior die sinkers during the negotiations 60 This speedyaction tended to influence the die shop employees in the election since theemployees obtained what they immediately wanted and consequently theylost interest in concerted action.We find that, by hastily making its de-cision to abolish the bonus system and at the same time granting thesecond wage increase, the respondent interfered with the exercise by itsemployees of a free choice 'in selecting a bargaining representative.As set forth above, the respondent's general manager,Wood, interro-gated employees Baker, Elsey, Olsen, Crince, and Coale about theirunion activities. Foreman Drolet admitted in his testimony that he askedSinkers, at the end of September 1942, why he had joined the DieSinkers and what Rogness expected to gain from such membership. Em-ployee Fred Bennett testified that at an unstated time he was asked byForeman Drolet : "How does it feel to be paying union dues?" Droletdid not deny Bennett's testimony, which we credit. As stated above, whenformer employee Olsen quit his job, he was told by Foreman Cole thatCole would help Olsen to return to the respondent's employ if he would"forget about the union and come back under the Company's terms." On51The new rate became effective on May 2, 1942 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe day of Baker's discharge, Foreman Edwards questioned employeeSossong as to the identity of the person from whom Sossong had ob-tained the union card which Sossong had handed to Edwards on that day.We find that, by the various acts and statements set forth above in thissubsection, the respondent further interfered with, restrained, and co-erced its employees in the exercise of the right guaranteed in Section 7of the Act.IIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe findthat the activities of the respondent set forth in Section III,above, occurring in connection with the operations of the respondent de-scribed in Section I, above,have a close,intimate, and substantial rela-tion to labor'disputes burdening and obstructingcommerce andthe freeflow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor prac-tices,we shall order it to cease and desist therefrom and to take certainaffirmative action which we find will effectuate ,the policies of the Act.We have found that the respondent dominated and interfered with theadministration of the Council and contributed financial and other supportthereto.The respondent's acts render the Council incapable of servingthe respondent's employeesas a genuinebargaining representative andrender its continuedrecognitionby the respondent an obstacle to col-lective bargaining through freely chosen representatives.We shall, ac-cordingly, order that the respondent withdraw all recognition from theCouncil and disestablish it as a representative of its employees for thepurposes of collective bargaining.We have found that the respondent discriminated in regard to the hireand tenureof employment of F. M. Baker, William Coale, and PeterCrince, because of their union membership and activities. In accordancewith our usual practice, and iii order to effectuate the purposes and poli-cies of the Act, we shall order the respondent to offer full and immediatereinstatement to their former or substantially equivalent positions to theseemployees. The respondent shall pay Baker a sum equal to the amountwhich he normally would have earned as wages from the date of therespondent's discrimination against him to the date of the offer of re-instatement, less his net earnings during said period." Inasmuch as the51By "net earnings"ismeant earnings less expenses,suchas for transportation,room, and board,incurred by an employee in connection with obtainingwork and workingelsewhere than for the re-spondent,which would not have been incurred but for his unlawful discharge and the consequentnecessity of his seeking employment elsewhere SeeMatterofCrossettLumber CompanyandUnited Brotherhoodof Carpentersand Joinersof America,Lumber andSawmillWorkers Union,Local2590, 8 N L R B 440Moniesreceived for work performed upon Federal,State, county,municipal or other work-relief projects shall be considered as earnings.SeeRepublicSteel Cor-poiationvN L R B,311 U S7. WYMAN-GORDON COMPANY585TrialExaminer recommended that the complaint be 'dismissed as toBaker, in accordance with our usual rule," we will not require the re-spondent to pay him back pay for the period from the date of the respond-ent's receipt of the Intermediate Report to the date of our order herein.Although Coale and Crince made some efforts after their discharge toobtain other employment, according to their own testimony, which wecredit, they were more interested in the preparation of this case for hear-ing and awaiting the outcome of this proceeding than in procuring otheremployment. We find that they did not make a reasonable effort to obtainother work. For that reason we find that any loss in wages that theyincurred during the period from the date of their discharge to the timewhen they accepted other employment was a loss wilfully incurred 63 Ac-cordingly,we shall not require the respondent to reimburse them forsuch loss.However, in accordance with our usual practice in such cases,and in order to effectuate the policies of the Act, we shall order the re-spondent to make Crince, and Coale whole for any loss of pay they mayhave suffered by reason of their respective discriminatory discharges bypayment to each of them of a suui equal to the amount which he normallywould have earned as wages from the date of his employment elsewhereto the date of the respondent's offer of reinstatement, less his net earningsduring said period, except, as in the case of Baker, the respondent shallnot be required to pay them any back pay for the period' intervening be-tween the Intermediate Report and our order herein.Upon the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following:CONCLUSIONS OF LA\V1.United Steelworkers of America, CIO, Chicago.Die Sinkers' LodgeNo. 100 of the International Die Sinkers' Conference, and The Employ-ees'Council, Ingalls Shepard Division,Wyman-Gordon Company, arelabor organizations, within the meaning of Section 2 (5) of the Act.-2.By dominating and interfering with the administration of, and con-tributing support to, The Employees' Council, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Sec-tion 8 (2) of the Act.3.By discriminating in regard to hire and tenure of employment of F.M. Baker, William Coale, and Peter Crince, thereby discouraging mem-bership in United Steelworkers of America, CIO, or Chicago Die Sinkers'Lodge No. 100 of the International Die Sinkers' Conference, as the case62Matter of E R ilaffelfinaei Company, IncandMatted Wall Papci Crafts of No'th AmeiuaLocal No6, 1 N L R R 760, and many cases theteaftei63Coale andCrince foundother employmenton October 12 and 16, 1943, respectively :586DF_CISIONS OF NATIONAL LABORRELATIONS BOARDmay be, the respondent has engaged in and is engaging in unfair laborpractices,within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondenthas engaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices af-fecting commerce, within the meaning of Section 2 (6) and '(7) of the ActORDERUpon the basis of the above findings of fact and conclusions of law.and pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board hereby orders that the respondent,Wyman-Gordon Company (Ingalls Shepard Division), Harvey, Illinois,and its officers, agents, successors, and assigns shall :1Cease and desist from :(a)Dominating or interfering with the administration of, or con-tributing support to, The Employees' Council, or dominating or inter-feringwith the formation or administration of, or contributing supportto, any other labor organization of its employees ;(b)Recognizing The Employees' Council as the representative of anyof its employees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment;(c)Discouragingmembership in United Steelworkers of America,CIO, Chicago Die Sinkers' Lodge No. 100 of the International Die Sink-ers' Conference, or any other organization of its employees by dischargingor refusing to reinstate any of its employees, or in any other mannerdiscriminating' with respect to hire or tenure of employment or any termor condition of employment.(d) In any other manner interfering with, restraining, or coercingitsemployees in the exercise of the right to self-organization, to form,join, or assist United Steelworkers of America, CIO, or Chicago DieSinkers' Lodge No. 100 of the International Die Sinkers' Conference, orany other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish TheEmployees' Council as the representative of any of its employees for the WYMAN-CORDON COMPANY587purpose of dealing with the respondent concerning grievances, labor dis-putes, wages, rates of,pay, hours of employment, or other terms or con-ditions of employment;(b)Offer to F. M. Baker, William Coale, and Peter Crince immediateand full reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges,(c)Make whole F. M. Baker, William Coale, and Peter Crince forany loss of pay that they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sum ofmoney equal to an amount determined in the manner set forth in the sec-tion entitled "The remedy" above ;(d)Post at its plant at Harvey, Illinois, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished bytheRegional Director of the Thirteenth Region, shall, after being dulysigned by the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintaind by it for sixty (60) con-secutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall betaken by the respondent to insure that said notices are not altered, de-faced, or covered by any other material ;(e)Notify the Regional Director for the Thirteenth Region in writing, -within ten (10) days from the date of this Order, what steps the respond-end has taken to comply herewith.MR. GERARD D.' REILLY, concurring in part and dissenting in part :I agree with the Board's decision upholding the Trial Examiner's find-ing of domination and violation of Section 8 (2) with respect to the Em-ployees' Council, but disagree with that portion of the order reversing theTrial Examiner's disposition of the cases relating to the employees, Baker,Coale, and Crince.The central question in each of these cases is whether or not theemployee was discharged for misconduct or for union activity. It is clearfrom the record that each of'the complainants involved were guilty of actswhich tended to retard production of important war materials. It is alsoclear that the complainants were conspicuous union adherentsUndersuch circumstances, the ascertainment of motive is at best elusive. Thisis particularly true of the instant cases where the Trial Examiner's finalconclusion that the discharges were proper was based upon the resolutionof conflicting testimony. In reaching his result, the Trial Examiner hadthe opportunity of seeing the witnesses and appraising their credibility.Yet the majority of the Board, without having this opportunity, are nowchoosing to discredit certain-witnesses whom he believed and creditingthe complainants, even though it is admitted that not all their statementsor conduct can command respect This seems to me dangerous procedure, 588DECISIONS OF NATIONAL LABOR RRLATIONS'BOARDparticularly when we are dealing with findings which rest upon substan-tial direct testnn6ny rather than upon inference.I therefore would adopt the following findings of the Trial Examiner:3.The alleged discriminatory discharges(a)The discharge of F. M. BakerF. M. Baker was employed by Respondent on May 8, 1941, as a straight-ener helper in the heat treating plant. His duties consisted primarily ofunloading the heat treating furnaces and assisting the straightener inpressing out the heat treated pieces to conform to their original designsand patterns. The principal pieces handled by Baker in the furnaces at-tended by him were crank shaft forging for airplanes, tanks or othermotors used in war equipment, and airplane propeller blades which aremanufactured in two sections and, after appropriate heat treating, arejoined together to form a hollow blade with walls about 1/16 of an inchthick at the centers.The heat treating processes vary for the different materials put throughthe furnaces. Respondent's engineering department determines the degreeof heat and the length of time each article is to remain in the furnace.Automatic clocks and thermostats maintain the heat at its required tenn-perature and regulate the speed at which the articles travel through thefurnace so as to give them exactly the correct amount of time in the heattreat. The forgings are fed into the front end of the furnace in a continu-ous process at intervals of a few minutes each. They rest on rails run-ning the length of the furnace, and by a mechanical process, all the forg-ings in the furnace are simultaneously pushed toward the rear every four,five, or six minutes, depending on the time schedule As they reach theend of the furnace, the rear door automatically opens with each "push",and the unloader removes the piece immediately at the end of the railand sets it aside where it is available for the straightener. The door isthen closed and the unloader is not again required at the furnace "for thepurpose of removing further forgings until the next "push" several min-utes later.Usually, the unloader is the straightener's helper and assistsin holding and turning the pieces in the straightening process when nottending the furnace. This is a continuous process in which furnace tenderisonly regularly interrupted during the work day by a fifteen-minutelunch period and by further rest periods of 15 minutes each during themornings and afternoons. The periods are not at fixed times but dependon the arrival of the relief operator. In the event of breakdowns or change-overs of jobs, the furnace attendants occasionally have further short peri-ods of free time. For precision work, the heat treat process is carried onaccording to ah exact formula. Substantial departures from such formulae \VYMAN-GORDON COMPANY -589are reflected in the quality of the material produced. Notwithstanding this,many of the unloading attendants at the furnaces indulge in the practiceof "cheating", by reaching into furnaces and pulling out not only theforging that is ready to be discharged, but several of those nearest theend, so as to produce a "lag" of several times the period usually expiringbetween the orderly and regular discharge of the pieces. In this manneran unloader, if his furnace is charged with slow moving pieces, can obtain15 or 20 minutes of additional idle time but at the expense of the qualityof the articles being treated. This practice is common among heat treatworkers throughout the industry, and is one of the "tricks" of the trade,but the name of the practice. i.e., "cheating", is indicative of its proprietyIt is not condoned by Respondent and every effort is made to keep it undercontrol, but, asWood stated in his testimony, management, under presentmanpower conditions, has to be "broad-minded" at times Flagrant viola-tions, however, are not ignored.The plant of Respondent is operated on a seniority basis After an em-ployee has been in the plant for a year, he acquires a seniority whichpermits him to pre-empt the jobs, which he is competent to fill, of otheremployees with less seniority. Each employee with seniority makes outa "preference card" on which he states, in the order of his preference, thejobs he desires, and as such jobs become available even though for onlya day or a week, the employee who has the seniority preference to anygiven job is assigned to it. Baker, like the others with seniority, had sucha preference card which was on file in the plant office. An incident of thepreference is found in what is termed the "2-hour rule" ; that is to say,ifa nnan, according to his preference card, would normally be scheduledto operate on a given furnace and that furnace was scheduled to start up,ally time within the first two hours of the day's work, he would be allo-cated to it and would be allowed to remain idle until the furnace started,although paid for the idle time. But if the scheduled time of starting wasmore than two hours from the beginning of the clay's work, he would thenbe allocated to his second preference and would not be changed over tohis first preference furnace until the middle of the day when it finallystarted up.Baker definitely was a malcontent in the plant, constantly complainingabout his assignments or other matters, and almost daily calling attentionto his dissatisfaction or his disregard for his job by his complaints orby other conduct which brought him to the attention of his supervisors.Itwas Baker's testimony that lie never had been criticized or warnedabout any of his conduct This statement is discredited by the testimonyof numerous credible witnesses among his supervisors and co-workersItwas the testimony of Walter P. Gougar, a trainer, whose duty it is toallocate the various men to their preferential assignments each dav, and 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDWgenerally t6 observe the conduct of the men in their work, that beginningabout. the first of 1943 he was obliged to report Baker almost daily to hisforeman for being away froin his job, talking to the other men while theywere working and generally interfering with production in that manner,and for arguing with Gougar about his preferential allocations to the ex-tent that it would become necessary to take him into the office at frequentintervals and analyze his preference card for him before Baker wouldstart work in his proper location. This procedure would result in the lossof ten or fifteen minutes in getting the entire department started everymorning; the question was raised by Baker which, according to Gougar,would be several times a week. Gougar made these almost daily reportson Baker's conduct to Baker's foreman but did not attempt to proceedfurther with them, since his responsibility ended at that point This con-tinued up to the time of Baker's discharge 'on June 19, 1943.Respondent has no published rule against soliciting either for unionmembership or for any other, purposes in the plant. It is recognized how-ever and admitted by Baker, that solicitation during working hours andinterfering with production is contrary to ordinary shop rules and wouldnot be tolerated in this plant. In view of the conditions under which-thefurnace tenders work, however, there are intermittent periods during theday, especially the rest period in the middle of the morning and in themiddle of the afternoon when the furnace tender is relieved by a reliefoperator, when his time is pretty much his own and he is allowed to dowhatever he desires so long as it does not interfere with production. Itwas the testimony of at least two of the other employees, however, thatBaker made it a practice to walk about the plant and converse with otheremployees while they were at their work, not only in the immediate vicinityof his own furnace but at some considerable distance from it. There isalso credible testimony that while other furnace unloaders may havecreated to some extent'on the furnaces, Baker was an outstanding offenderin this regard, and not only expended the time which he gained in thismanner by talking to other men who were on productive operations, butalso caused a substantial number of the pieces going through his furnaceto be scrapped because of inadequate heat treating 3David Edwards, who was Baker's immediate foreman, testified toGougar's complaints concerning Baker, and also to the fact that he hadtried to talk to Baker about his attitude but was met with the assertionsthatwhenever he felt he had a kick coming he was going to let it beknown, and that when he was right he was going to say so. During this3The testimony on the subject of the scrapping of the airplane propeller braces, to which theabove statement refers, does not point directly to Baker alone, but was brought out by the factorysuperintendent as applicable to the heat treatment of the propeller blades in general, and the factwas developed that, at the time the condition became acute, Baker's furnace w.u engaged in thetreatment of pi opelier blades WYMAN-GORDONCOMPANY591conversation and in connection with the foregoing statement, Baker alsomade the statement that he didn't care whether they fired him or not.Edwards' comment was that it was his privilege to complain, but that heshould make sure he was right before he did so. Edwards also testified toa reprimand he had given Baker concerning a practice which had grownup among the men of playing cards during the lunch period. There wasno criticism of the playing during lunch period which was on their owntime, but Edwards' objection was that the men would quit their worka little ahead of their lunch period by cheating on the furnaces, and then,if the whistle blew while they were in the middle of a hand, they wouldinsist on playing it out before returning to work, all of which caused acertain amount of lost'time at each end of the luncheon period. He ad-monished each of the men who were guilty of this practice and reportedit to the superintendent. It was his belief that he had reported all the menby name, but he particularly remembered reporting Baker because, as hesaid in answer to a question by Board's counsel, "Baker was the sort ofa guy who was always and everlastingly doing something wrong." In ad-dition to interfering with the work of the other men in the departmentduring his own rest periods or periods of idleness, Baker also indulgedin horse-play which not only disturbed but endangered others working inthe plant and on one occasion, he with another man, attempted to interferewith the men working overtime because he disagreed'with Respondent'spay allocation practice.There appears to be no question but that, in the opinion of practicallyall the supervisors who came in contact with Baker's work, and in theminds of numerous of his co-workers, he was a disturbing influence and,by interfering with the other men when he himself was not busy, had adeterring effect upon getting maximum production from the operationsThere is no serious contention that when he actually worked, Baker wasnot a good workman and performed his immediate duties with averageskill and ability. The complaint was that when he was not actively work-ing, he was interfering with others. There likewise is no evidence, exceptas to "cheating" on the furnace, that he was not at his post to take theforgings from the furnace when it was time for them to come out. Onthe other hand it was the testimony of August W Muir, assistant super-intendent of the heat treating department, whose testimony is credited,that Baker, in his general line of conduct, was a topic of conversation inthe meetings of management when the general manager was criticizing -shift foremen for deficiencies in their volume of production. Baker's shiftwas the lowest in its percentage of production. In commenting on thisfact in the meeting of foremen, his foreman referred to the general unrestof the shift and the discontented attitude of the men, and of Baker inparticular. This brought up the subject of Baker by other representatives O52DECISIONS OF NATIONAL LABOR RELATIONS BOARDofmanagement, in which they dwelt upon the fact that several of themhad talked to him about his attitude and conduct and had called him totask for shutting off the furnaces when they should have been kept inoperation; talking to the men about not working overtime, and "raisinghell in particular on every job that Mr. Gougar lined him for." Thesecomments brought forth the remark from the general manager, Wood,"All right, why the hell don't you fire him." Louis J. Binette, the divisionsuperintendent of the heat treating department, which also includes severalother minor departments, testified that he had warned Baker in regardto his general conduct and, at the meeting which called forth the sug-gestion byWood that Baker be discharged, reminded Wood that it isthe policy of Respondent to lean over backward in trying to make theright kind of men out of their employees and to discharge them, only asthe last resort. This statement of policy was reiterated by several otherof the higher officials of management and appears to be an ingrained partof the policy of Respondent in its treatment of its employees. In anyevent, as a result of the meeting above referred to, all of managementwere in accord that Baker should be discharged but that they should andwould give him one more chance. There is no evidence that this was com-municated to Baker nor is it found that under the circumstances such awarning was necessary. Baker was merely one of many minor employeesand in no respect held a key position.Apparently Baker did not improve. By the latter part of May and theearly part of June, in addition to his general wandering about the plant,he began to distribute union application cards among the employees dur-ing their working hours, although at the time he was on his own rest peri-ods or otherwise not engaged at his furnace. This obviously interferedwith the, productive operations of the men whom he approached.On June 19, 1943, Baker was discharged under the following circum-stances :-Except as may be inferred from the circumstances surround-ing Baker's discharge and the discharges of the two other men herein-after considered, there is no evidence of open antipathy by Respondent tomembership by any of its employees in any labor organization. Duringall of -1943, Respondent was being urged by the representatives of theArmed Forces, to whose requirements it was devoting its entire output,to keep its production at the highest possible peak. That production wasnot being maintained and the situation was becoming critical. The follow-ing excerpts from the testimony of August E. Muir, assistant superintend-ent of the heat treatment department, are fully credited and afford adescription of the circumstances which led up to Baker's dischargeA.Well, in the morning of June 19th, Saturday, I believe it was, aWYMAN-GORDON COMPANY593I talked to both Mr. Nelson and Mr. Edwards' in regard to pullingpropeller blades ahead, which was interfering with the quality ;that we were having a lot of difficulty losing hard blades becauseeither they weren't getting enough heat or they weren't gettingenough time in the furnace, and we were finding out that theboys had been pulling them ahead, and I spoke to Mr. Nelsonand Mr. Edwards and told them to put some control on that,explain to these fellows why we can't pull them ahead.Q.Will you explain just at that point just what sort of a forgingthis is and what the mechanical importance of the heat treat is andof accurate heat treat on the prepeller blades is ?A.Well, this propeller blade is a forged part of a propeller bladethat is made by Aero Products, that goes into our combat planes,and part of the treatment that we give them relieves the forgingstrains and the stresses that are put in it in the forging operation,which if not properly relieved will cause crackage and distortionthat they may never discover until the part is in service, evenwith all our metallurgical control.Q.When that blade is finally machined out it is a hollow blade,isn't it?A. No, sir.We forge the hub and the truss side. There is anotherpiece cambered on it.Q.When it is finally done it is hollow?A. That is correct.Q. Not when you get through with it, but when it is all done. Andhow thick are the walls of the blade when it is a finished bladeready to go on an airplane.A.Well, that I could not state definitely, but I think it is about asixteenth of an inch at the center section.Q. Now, you went on and you said you were having trouble and youspoke to Nelson and Edwards about the necessity of accurateheat treating of these parts on June 19th. Can you pick yourstory up from that point?A. All right. As soon as I got discussing blades, that was the job thatMr. Baker was working on, and I immediately said, "How isyour friend Baker doing ?" And then I said also that last nightI found some union membership cards in the locker room, andIwould like to know. for my own information if Mr. Baker isdoing that among all the other things he is doing. I said, "If youfind any of those cards that he is supposed to have handed out,or that he has got any connection with them, bring them into me."Q.Was a card brought to you?'Nelson and Edwards were foremen. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes, sir.About one o'clock in the afternoon Mr. Edwards broughta card to me that was handed to him by Mr.Sossong,5 he said. Ithink he told me that Mr.Sossong got that card from Mr. Dorn-hecker.Q.What did you do after you got that card and that report?A.Why, I walked in toward the office and I met Mr.Nelson and ItwittedMr. Nelson with the fact, and I immediately went intothe office,and in Mr. Binette's absence I called Mr. Wood andI told- -Mr. Wood had been giving me hell about the goldarnedproduction and quality out there,and I said, "Mr. Wood, if Iam going to be held responsible for the production and the qualityon this heat treat department, I have got to have some actionon some of these discontented guys like Baker.I said, "I wouldlike to bring a couple of those boys over in your office,"and Mr.Wood said,"Well, what is Baker doing now?" I said, "Well, heis passing out union cards." Wood said,"O.K., bring him over "Q.Was that done?A. Yes, sir, that was done.Q.Was he taken over there alone, or was somebody else taken withhim?A.Well, the other discontented worker that we were having a littletrouble with at that time was Mr. Elsey.Q.Mr. . Elsey?A. Yes, sir.Q.Was he taken over too?A. Yes, sir,I took those two gentlemen over at the same time.Q. All right.Now, you and Baker and Elsey. Who else, if anybody went along?A.We three went over together.Q.Was anybody else there besides Wood?A.When we got there in the office?Q. Yes.A. Yes, Mr. Millard was there.Q.What is Mr.Millard's position?A.Mr. Millard is general superintendent of the whole plant.Q. Now, what took place after,you had assembled thereinWood'soffice ?A.Well, afterwe got in Mr.Wood's office, the first thingMr. Woodtold these two fellows,he says, "I have evidence that you fellowsb Sossong testified that he received a card from Baker during working hours,but did not turnitover to Edwards Instead, he gave Edwards the one he got from Dornhecker. There is no evi-dence that Dornheckerwas soliciting.The recordindicatesthat Dornhecker also received his cardfrom Baker during working hours. "7YMAN-GORDONCOMPANY595.were interferingwith the quality of productionout there inthe heat treat." He says, "One of the things I have is that youhave beetspassing outmembership cards," and he turned to MrElsey and asked him, "Is that correct? Did you do that?" AndMr. Elsey said, "No, I did not." Mr. Wood turned over to me,and said, "Augie, is that right?" And I said, "Mr. Wood, we haveno evidence that Mr. Elsey has handed out any union cards."'Then he turned to Mr. Baker, and he told Mr. Baker that, "Wehave evidence that you were off your job talking to men whowere working on the job and passing out union cards." MrBaker says, "You can't prove." Mr. Wood said, "Well, what ifI told you that any number of men could come over here andtestify that you had handed them a card ?" And then Mr. Bakersaid, "Yes, I did it, but you can't prove it," and Mr. Wood said,"On your past record-from your belligerent attitude"-he wasreally tough about telling Mr.Wood that he can't prove it-hesays, "passing out these cards on company time and oncompanyproperty, which is interfering with production and quality, youare discharged.'Q.Was that the end of the conversation so far as Baker was con-cerned ?A.Well, Baker immediately got into a wrangle about being paidright now It being Saturday, our payroll department had gonehome, and, oh, we had alittlediscussionas to whether he hadto be paid at that time, but it so happened Mr. Millard found ourpaymaster down in the basement and we took care of the wholematter.Immediately following Baker's discharge byWood, Muir called IngolfA. Nelson, who by that time had become Baker's immediate foreman.and told Nelson that he had been compelled to discharge Baker. Nelson'stestimony concerning this conversation with Muir was that he gatheredfrom Muir that the passing out of the union cards was a "last straw"and he accordingly made out Baker's quit slip, in which he gave as thereason for the discharge the following : "Soliciting union membership dur-ing working hours which interfered with proper control of the quality ofthe heat treatment of vital aircraft forging." This slip, which is the requi-sition for pay-off, is signed by Nelson and Muir and initialed by Wood,and reflects payment of Baker through June 19, 1943The record of Baker's recalcitrance and non-cooperative attitude in theplant and his habit of interfering with the work of other men when hehimself was not employed, is so voluminous as to automatically give rise toOElsey was not discliaigod but was ieturned to his woik with a reprimand from Wood.7Baker's testimony cot robe,ated this, in substance 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe question, "Why was the man tolerated as long as he was?" The evi-dence of his misconduct is too consistent and too fully corroborated notto be given full credence. At the close of the meeting withWood, whenthe representatives of management reached the conclusion that Baker wasno longer entitled to employment but would be given one more chance,there was no question which involved any union activity. When Muir dis-covered the application cards in the locker room on the evening of June18 and made inquiry about them of Edwards and Nelson on June 19, hedid not know that Baker was involved, although apparently he suspectedit.The investigation which he set in motion at that time developed thefact not only that Baker had been distributing union cards, but that he hadbeen distributing them on company time and property and, in line withhis usual course of conduct, had been interfering with production whileso doing. It was this latter fact which provided the capstone of the cir-cumstances leading to his discharge; and while the immediate factor wassolicitation of union membership on company property and time to thedetriment of production, the evidence is overwhelming that this was onlyone of a large number of factors He had not mended his ways and was stilla deterrent to production. Had he not been discharged when he was, itwas inevitable, in view of the "last chance" status in which he had beenplaced by management, that he would have been discharged shortly there-after for some other offense in line with his usual course of conduct.It is found that Baker was discharged on June 19, 1943, not for the soleor primary reason that he had solicited union memberships on companyproperty, but because he had done so during working hours, with a his-tory of many other things for which he had been reprimanded or warned,all of which were direct violations of the known rules against interferingwith production, and were done at a time when it was known that themaximum use of every element of production was essential to the wareffort. Baker's discharge was for proper cause.(B) The discharges of William Coale and Peter CrinceIn the spring of 1942, the Die Sinkers began active organization activi-ties among the employees in the die shop, and on April 17, 1942, filed apetition with the Board for investigation and certification of representa-tives.On the basis of this petition a consent election agreement was enteredinto between the Die Sinkers and Respondent with the result that anelection was held under the auspices of the Board in May 1942, in whichthe Die Sinkers was unsuccessfulAt about the same time as the activities of the Die Sinkers above-mentioned, dissatisfaction developed generally among the superior diesinkers of Respondent, as a result of which, Harold F. Wood, generalmanager, held a separate meeting with each shift in the die shop in an WYMAN-GORDON COMPANY597effort to discover the cause. There is nothing in the record that connectsthese meetings or the wage change,, that followed, with the Die Sinkers'"organizational activities."Following the shift meetings,Wood calledWilliam R. Coale, one of the superior' die sinkers, Nrho had been in theemploy of the Company since 1925 and who is the son of the Chief In-spector, the oldest employee in term of service on the Company's payroll, to his office to discuss this matter generally. In this conference, Woodsuggested to Coale that they designate a committee of the die sinkers tomeet with Wood in an effort to iron out whatever problems they mighthave. Benjamin Olsen, Peter Crince, Raymond Heckler, Ralph Wilkins,and Coale were selected and held their first meeting with representativesof management on April 17, 1942. That meeting was attended by Wood,S.M. Havens, vice president, F. GMillard, plant superintendent, andGeorge Cole, general foreman of the die shop, on behalf of management.It developed that while there were some minor complaints, the majorcause of dissatisfaction was the bonus system which had been in existencein the Company for many years, as a device for measuring the pay ofthe die sinkers .sFollowing the April 17 meeting several others were held at intervalsof two or three days, in which the possibility of arriving at an acceptableflat hourly rate of pay was canvassed. Suggestions by members of thecommittee covered hourly rates from $1.80 to $2.05. On April 27, 1942;the last meeting was held with all the superior die sinkers present. Woodannounced that, following investigations of other die shops, and desiringto keep the 'pay rates of this shop in the top brackets, they had decidedto fix the hourly rate at $2.10 for superior die sinkers and graduate itdown throughthe rangesto $1.50 for the class D die sinkers, with otherapproprite rates for the Keller machine operator and apprentices.'° Heread a prepared memorandum dealing with these rates, together with8The term applied to the top classification The lower grades are,Class A, Class R, Class C andClass D; Keller Operators(operators of automatic die making machines)are classed as, SuperiorClass A, and Class B, Apprentices are the lowest rated die shop employees9The system referred to is one of incentive paywhen a new type of die is to be sunk, theengineers,in conjunction with the general foreman,estimate the number of man-hours thesinkingof such die normally would require at the hands of a skilled die sinker Experience shows that theestimates ordinarily are substantially accurate and usually conform to the man-hourpeifoimanceof the workers who sink the die For purposes of pay however,the number of hours to be allottedto the completion of the die in question is determined by adding 50 percent to the estimated man-hour requirement;thereafter the sinking of such die is paid for on the basis of 150 peicent of theestimated number of required man-hours,regardless of whether the die sinker who makes the dieconsumes the total number of hours allocated to it for pay purposes or does the job in less timeAs an example,if the estimated number of hours on a given die is 40 hours,the pay for sinkingthat die will be the pay for 60 hours,except that if the worker consumes more than 60 hours, heispaid for the actual time spent. Through this process,some die sinkers who were not quite asfastworkers as others,found themselves with smallei weekly pay checks than did the fast onesIn the April 17, 1942 meeting,this complaint was raised and plans were made by the representativesofmanagement to explore the possibility of abandoning the bonus system and setting a flat hourlyrate which would have no immediate relation to volume of production1°The $2 10 rate apparently was the highest regular rate paid in the Chicago area 598DECIS10_,N_',OF NATIONAL LABOR RLLAT10NS BOARDseniority and its application, overtime, and several general provisions ap-plicable to the die sinkers. This memorandum had been prepared to coverthe various matters previously discussed with the committee and was ac-cepted by the superior die sinkers as a correct statement of the newarrangement, to become effective as of the beginning of the next followingpay period,May 3, 1942.Throughout the years while the bonus system was in effect, it hadbecome customary for the die sinkers to time their work at that numberof hours which would produce the 150 percent pay, as a production norm.Some failed to reach this figure and took more than the estimated timeto complete the work. Others increased their productivity and consequent-13, their income by performing the workin lessthan the estimated numberof hours, but, for all general purposes, 150 was the base. It was concededby Coale that the 150 basis did not represent his full production capacityand it was evident throughout the hearing, both from the testimony ofthe die sinkers who appeared and from the records thatare inevidence,that the same applies to substantially all the other superior die sinkers.Actually, when the new rates went into effect, all the superior die sinkersexcept Coale and one of the assistant foremen were producing at a sub-stantially higher rate, with an average of 159.1. The lower classes, how-ever,were consistently under 150.The $2.10 rate was not intended as a pay raise but only as a flat rateadjusted to the average production and income of the superior die sink-ers under the bonus system. It was equivalent to a 161.6 production rateon the old bonus scale. Four of the superior die sinkers, including Coaleand Crince, were below this figure. For them the new rate was an increasein pay. Of the other four, two were then producing at about the $2.10 rate,but the remaining two' were producing at several cents per hour more.For them, the new rate represented a cut in pay.At the April 27 meeting, Wood recognized these adjustments and toldthe two men who were taking pay cuts that he hoped they would maintaintheir production records although he could hardly criticize them if theydropped back to let their production conform to the new rate. As to theothers, lie told them that the old bonus basis was a thing of the past, thatproduction was so badly needed for parts that nobody else in the countrycould supply, he would expect them, as master craftsmen, to turn in aftill day's work every day.'WVith the introduction of the new flat rate, the man-hour cost of the11William Cole, brother of George Cole, the die shop foreman, and Frank Petronatis11This is not a quotation,but reflects,in substance,the ideasWood sought to convey There isa strong conflict on this point, howeverThe two high producing men discussed their productionand pay rate at the meeting According to Coale and Crince, Wood agreed with the die sinkers, asa group, that if they produced on a 150 basis lie would be satisfiedWood denied making sucha commitment and his denial is credited although there is a probability that production at the 150rate would conform to'Wood's call on them for a full day's work WYMAN-GORDONCOMPANY599dies beganto incraese.Coale raised his production rate from 148.8 to 150and held it there. He testified that he did so deliberately and could havedone better, but that he was under the impression Wood had agreed toaccept the 150 production rate. W. M. Coale and Petronatis dropped theirproduction from 163 and 166, respectively, not to 161.6, but to 150. Onthis,Cole stated that since the other men, getting the same rate, wereworking on the 150 production basis, he could see no reason for doingmore.Crince, too, dropped from 156.9 to 150''In June, 1942, Coale was elected representative to the Council fromthe die shop and held that office through June 1943. By September, 1942,the man-hour cost in the die shop had risen to a point where Wood calledCoale to his office and complained that the men were working to the 150timebasis instead of giving the job their best effort and that this wasnot in line with the agreement. Coale explained that he thought Wood hadagreed to the 150 basis. Wood told him he had done nothing of the sortand asked Coale, as Councilman, to see that the condition was remedied.Coale returned, but took no steps to have the work stepped up, nor didhe change his own tempo. He took the position that if Wood wanted pro-duction increased, he should reach the men through the foreman.In December, there having been no improvement, Wood again calledon Coale to get the men to do better. He accused Coale of being the onewho advised the men to hold to the 150 basis and appealed to him, forthe sake of his family connections, as well as patriotic reasons, to havethe situation corrected. Shortly after that,Wood became ill, and did notreturn until April 1943.On his return, Wood found the superior die sinkers still working tothe 150 percent basis and at the request of Foreman Cole, called themtogether in another meeting on May 10, 1943, when he appealed to them,as master craftsmen, to really do a full day's work. This meeting developeda numberof discussions among which was the subject of the introductionof the so-called "specialists" into the die shop r'Wood explained that theshortage of experienced die sinkers had made it necessary to bring ina number of such specialists but assured the superior die sinkers that thepresence of those men in the shop would never cost the die sinkers eithertime or money because, when the war is over, seniority would automatic-ally eliminate them. During this meeting William Cole made the statementthatWood had caused the slow-down, insofar as his (Cole's) work wasconcerned, by cutting his wages,as a resultof which he had cut his pro-duction down to that of the worst man. Wood's reply to this was a severereprimand to Cole and his attitude toward the job when he formerly had11Crince is a brother-in-law of Geo Cole, foreman11 Specialists are not particularly trained as die sinkers, but are men who operate automaticdie making machines and are trained to one particular operation 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no troublein exceedingthe 161 6 basis that the new rate represented.Wood called attention to rumors that Coale had told the men that the150 basis was satisfactory and that Coale had also made other statementsconcerningwage rates to other classifications in other parts of the shop.He emphasized that suchstatementswere untrue and that the only pro-duction basis he would be satisfied with was a full clay's production bymen who applied themselves as true craftsmen.In the spring of 1943, organizational activity by the Die Sinkers wasrenewed, coincident with the introduction of the specialists, who, the diesinkers thought, would jeopardize their trade. There is no showing thatany memberships were obtained, however, until in late June. By the timethe May 10 meeting was held, Coale, Crince, Olson and one other of thedie sinkers had become interested in the Die Sinkers in a general way,although they had not become members. On May 15 and 16, 1943, thesefour men attended the Die Sinkers convention in Milwaukee, Wisconsinas the guests of Local 100. On returning from Milwaukee, all of themadvocated the Die Sinkers and generally discussed that organization inthe plant, both during and out of working hours. A small group meetingof Coale, Crince and Olson with representatives of Die Sinkers was heldat the house of the union representative on June 20. On the followingSunday, June 27, a general meeting was held and was attended by about75 of the die shop employees, who were addressed by Walter T. Lynch,Business Representative, and by Miner,_ the International President of theDie Sinkers Conference. At its close, some of the employees signed ap-plication cards.Others signed at the next meeting which was held onJuly 4, 1943. All these applicants were initiated on July 11. Between theMilwaukee convention in May and the initiation on July 11, discussion ofthe Die Sinkers went on generally in the shop at all times, and was di-rected not only to the established die sinkers but also very largely to theapprentices and specialists.16 As might be expected, the conversations per-taining to the Die Sinkers dwelt on that union's regulations with regardto die sinkers, their rates of pay, required speed of production, conditionsof employment, apprenticeship requirements, and other matters applicableto this particular craft. Apparently, limitations on production volumeplayed a substantial part in the union arguments.During this period, Coale particularly, and Crince to some extent,coached the apprentices and junior die sinkers and specialists, againstworking at full production, telling them they were getting paid to work15At about this time,Respondent was a participant in the ApprenticeTraining program thatwas sponsored by the Departmentof Labor'sApprentice Training CommitteeA form of apprentice-ship contract was then being worked out in conjunction with theApprentice Training Committeeand later was submitted to the apprentices for theirapprovalThis contract differed fionl the DieSinkers' apprenticecontractin some respects and was severelycriticized by the Wrenwho wciccommitted to the Die SinkersThe allowedratio of apprentices to journeymen.ippaienty was oneof the features most objectionableNeither contract was offered in evidence. WYMAN-GORDON COMPANY601on the 150 percent basis., and urging them not to extend themselves intheir work. They also urged the apprentices not to sign the apprenticeshipagreement submitted to them by Respondent, on the ground that theUnion's agreement was more advantageous.'°By the end of May 1943, matters had still not improved and complaintswere made to Wood by George Cole, foreman, and Ed Drolet, assistantforeman, that Coale had not changed his ways, that he was still advo-cating the 150 percent basis of production and interfering with the ap-prentices, and that something be done about him. Wood telephoned theoffice of the general superintendent to have Coale come to his office. A fewminutes laterWood was advised that Coale refused to come. Woodthereupon gave Coale 5 minutes to get to his office and within thattime he appeared. Testifying concerning this visit, Coale stated that as heentered the office,Wood greeted him with the statement that he didn'tlike the way he had been handling himself and had a good notion to turnhim over to the F.B.I. to which Coale replied that he could go ahead anddo so but that he, Coale, knew what he was doing ; that beyond this, Woodmade no explanation as to what he was talking about, and that he, Coale,never did learn what occasioned the outburst. Coale was questioned indetail by the Trial Examiner concerning this interview, but he persistedthat nothing further took place, that he had no idea as to what Woodwas talking about, and still does not know. On the other hand, the testi-mony of several officials of Respondent who were present is corroborativeofWood, which is here credited, to the effect that production in the plantwas on the downgrade while demands were becoming progressively great-er, and that when Cole and Drolet told him Coale was still interfering withproduction, he immediately sent for him. As to his conversation withCoale,Wood testified :I told him we had reached the point now that I had pleaded with himalong every line of approach to try to get him straightened out andthat it was having- absolutely no results and now I was telling himthat he was going to straighten himself out. I told him that I was allthrough listening to anymore of this 50 percent business and rumorbusiness being laid at his door and that he would get the hell out ofthat office and get over there and do his job the way he was sup-16 Both Coale and Crince denied having done any of the things that are recited above exceptthat Coale admitted he had advised one of the apprentices that if they would insert a provision con-taining a certain limitation on the number of apprentices,itwould be a better contract. For rea-sons which will be set out subsequently,the uncorroborated testimony of either Coale or Crinceon vital controversial subjects cannot be and is not accepted as a credible statement of the true facts.In replay to a number of questions on various subjects put to them by the Trial Examiner,bearingon vital controversial subjects cannot and is not accepted as a credible statement of the true factsby other credible testimony to have been deliberately falsified.For these reasons little if any weightis given to any of the testimony of either Coale or Crince when there is credible testimony\to thecontrary. 602DECISIONS OF NATIONALLABOR RELATIONS BOARDposed to do it or it would be necessary for me to take drastic measuresand by "drastic measures" I meant fire him. I said "The work thatyou are doing and the attitude that you are taking is so delayingthe production in that plant that its order lines are sabotaged and Ihave a damn good notion to turn you right over to the F.B.I.Coale's answer to this statement was, "You can't prove it". Coale thenleft the office and returned to the die shop, but the records do not indicatethat his attitude or conduct underwent any change from that point for-ward.During June and the early part of July the discussions concerning theUnion continued in the die shop on both company time and property andwere led primarily by Coale, Crince, and Olson. Up to this time the Com-pany had promulgated no particular rule prohibiting the discussion ofunion matters during working hours. The chief concern of managementwas the prompt and maximum production of dies and the forgings madefrom them. There were, however, well known but unwritten prohibitionswhich applied, not to solicitation of union interest on company time orproperty, but to any conduct which would tend to cut down or interferewith the much needed production that was well known to be devoted ex-clusively to the war effort 17 By July 10, not only had the situation in thedie shop not improved but had been aggravated by the persistent activi-ties of Coale, Crince, and Olson On that day, Wood called each of thesemen separately to his office, and in turn directed them to stop the thingswhich, he said, were slowing down production. Again, the testimony ofWood as to what he told these men on July 10 is adopted as a true recitalof the facts :I told each of them separately that they must cease at once the activi-ties that they had been carrying on which was (sic) slowing downour war production. I told them that they must cease at once the influ-ence that they were having on our apprentices to try to keep our ap-prentices from using their own judgment in going ahead with ourapprenticeship training program. I told them that they must ceaseactivities pertaining to the Die Sinkers' Conference union on companyproperty and during working hours and told them that their mem-bership or non-membership in the union was no affair of mine, thatthey realized that themselves.I told them if they want to carry out these activities outside of work-ing hours that is their own affair. I even volunteered to build thema speakers' platform out on the corner so that they could go to it if37At that time the primary forgings being produced by Respondent were certain crank shaftsand related parts for aircraft motors, which were available from no other source and were neces-sary to'maintain the aircraft production program that had been geared to the European invasionplans WYMAN-GORDON COMPANY603they wanted to. I told them that this situation is now final, that therewould be no further conversation on the subject and if any one ofthese three items were violated it meant their automatic discharge.The only manner in which these three separate admonitions differed waswith respect to Olson? In talking to him, Wood stated that they had noevidence that he was carrying on agitation among the employees to slowdown their production but that he had slowed down his own productionand he was expected to straighten it out. Otherwise his warning was identi-cal with that given to Coale and Crince.The July 10 warning reduced, but did not eliminate, the union activitiesof Coale and Crince and their interference with the apprentices on com-pany time. On Saturday, August 7, the secretary of the Die Sinkers pre-pared and gave to Coale for circulation, six copies of a petition in whichthe signers designated the Die Sinkers their bargaining 'representative.Coale testified that on the same day, he left one copy of the petition atthe house of "Chuck" Flynt,' one of the die sinkers, to be given him whenhe came in, and that he left no instructions at the time because Flynt knewall about it and what to do with it. Coale also testified that he did nothingwith the other five copies, but put them away at his house and left themthere. He specifically denied that he again saw the petition until the follow-ingMonday, during the luncheon period, when some unidentified personbrought it to a group with whom Coale and Crince were eating lunch, atwhich time both of them signed the document, returned it to the personwho was circulating it and never again saw it. Crince's testimony was tothe effect that the only time he ever saw the petition was when lie signedit at the noon period above referred to.Both Coale and Crince denied that, after July 10, either of them everdiscussed the Die Sinkers at work, or that they ever suggested that theapprentices slow down on their work or otherwise interfered with themOn the other hand, several of the apprentices, specialists and automaticmachine operators testified that the activities of Coale and Crince contin-'In one ofthe talks which Wood made to the die sinkers, he told them that if anyone was notsatisfied with the conditions in the plant,he would be given his release upon request and also befurnished with a certificate of availability for employment elsewhereOn July 30, 1943,Olson wasgiven his release at his own request and pursuant to it, obtained a certificate of availability fromtheUnited States Employment ServiceHe is now employed elsewhere Ile testifiedthat at thetime he quit,he had a conversation with George Cole, the die shop foreman;in which the latter toldhim that if he wanted to come back to work at any time he would help him get back provided Olsonwould "forget about the Union and come under the company's terms, according to their teams"He also quoted Cole as telling him that there were "a couple of fellows out in the plant who areattempting to upset the apple cart(and) they are not going to do it."These statements were de-nied by Cole and his denial is credited as to the specific statements attributed to him Olson alsoquotedwood as having said to him during the course of the warning on July 10, that the reasontheCompany did not want to allow the die makers in the plant was that that would open thedoors to the C I 0 This statement was denied by Wood Ind Wood's denial is creditedis Thee is no "Flint on the pay-roll data in evidenceThe iefeience apparently is to "GFlynn", a Keller machine opeiator. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDued without substantial change up to the clay of their discharge on August9. These activities, according to the witnesses referred to, consisted of dis-cussions concerning the advantages of the Union, comparisons of Work timeallowances on dies in union shops with the allowance in Respondent's shop,criticisms of the new apprenticeship contract and admonitions not to "killthe job" by producing too fast. Except by the general over-all denials ofCoale and Crince, this line of testimony was not controverted and, in viewof the unsatisfactory character of the testimony of Coale and Crince, ishere credited without going into details It is found, therefore, that neitherCoale nor Crince observed the warning of July 10 and that thereafter, dur-ing working hours, they discussed union ),natters with other employees,discouraged apprentices from executing the proposed apprenticeship train-ing contracts, and advised them against giving their respective jobs thebenefit of their full production efforts.'The record indicates that following the July 10 warning there was nomaterial improvement in production. There is nothing to show that knowl-edge of the continued activities of Coale and Crince was brought to theattention ofWood until August 9, 1943, the day of their discharge. Onthat day, these activities were brought to the surface as the result of aconversation which Ray Harmer, an assistant foreman, had had with DavidRoy, an apprentice die sinker who had been in the employ of Respondentfor approximately four years. On August 7, Harmer, while standing byRoy's bench, began talking about shop matters in general. During theconversation, Roy complained that he was upset over the constant discus-sions in the shop about the desirability of having a union shop and that itwas losing production and creating dissatisfaction in which lie shared. Thenames of Coale and Crince came into the conversation and Roy told oftheir interference with him, their advice against signing the contract, andtheir reports on the money advantages of a union shop. A little later Inthe clay, George Cole, the foreman, approached Roy and asked hint whatwas troubling him, Roy told him he had been comparing rates in that shopwith rates in union shops and that it seemed to hint the union shop rateswere higher. He also told him about the contentions, pro and con, relativeto the Union that were going on in the shop, that the situation had himupset to the point where he could not do his work properly, and that thiscondition was creating unrest and dissatisfaction which resulted in a de-20 Several of the apprentices and other junior employees in the die shop, when approached by theBoard's field examiner,gave him written statements generally to the effect that they had neitherexperienced nor observed such activities by Coale or CrinceOn the witness stand,they repudiatedtheir statements with the explanation that when they gave them,they thought that by so doing,they would not become embroiled in the controversy,but that shortly before the hearing Wood hadaddressed all the employees, warned them that they might he questioned or called as witnesses andthat if so, they should all tell the truth if they knew anything It is found that this was not anattempt by Wood to coeice them, and that where their testimony is in conflict with their writtenstatements, the testimony given is to be accepted unless otherwise controvcited by credible evidence WYMAN-GORDON COMPANY605crease in production in general. Cole left Roy without making a reply.On Sunday, one of the men brought Roy the petition referred to by Coaleand asked him to sign it. At that time there were only a few signaturesand Roy returned the petition unsigned, telling the person who handedit to him that he did not want to have his name too near the top of thelist.During the following morning, August 9, Crince approached Roy andasked him why he had not signed the petition. Roy repeated the reasonabove given, whereupon it was suggested by Crince that he sign it at thattime.When Roy asked where the petition was, Crince told him that Coalehad it; but before Roy could find it convenient to get Coale, he had to leaveand did notagain seethe petition. It was, also Roy's testimony that duringthe latter part of July and the early part of August, Coale, Crince, andseveral others identified with Die Sinkers frequently importuned the ap-prentices not to work so fast and not to "kill the job."`' With the exceptionof Crince's insistence on Roy signing the petition on the morning of August9, all the foregoing facts were dwelt upon by Roy in his August 7 con-versations with Harmer and George Cole. On the morning of August 9,Cole reported the conversation toMillard, the general superintendent,who, in turn, advised Wood. Wood called in George Cole for confirma-tion and shortly after the lunch period, had Roy sent to him. After somequestioning, Roy told him about the current activities of Coale and Crince,their reproaches to him concerning his production, the circulation of thepetition and Crince's insistence, that morning, that he go to Coale and signit.The fact of Roy's membership in the Union was also developed in thisconversation, as well as his dissatisfaction over the consistent circulationof union propaganda which he found was interfering with his work. Woodthen told Roy about the July 10 warning to Coale and Crince concern-ing union activities during working hours and explained that whilesuch activity was prohibited under those circumstances, there was no ob-jection to union discussions at the lunch period, or while they were wash-ing up or at any other time or place except during working hours, orunder circumstances which interfered with the Company's operations. He ,followed this by explaining the seriousness of Roy's charges and that itwould mean the discharge of Coale and Crince, not because they, were ac-tive on behalf of the Union but for the good of the shop and because of theeffect their activities were having upon production. After the talk withRoy,Wood made further checks on the facts reported and after havingsatisfied himself that what Roy had reported was substantially true, in--^Roy joined the Union in July 1943, and was initiated on July 27He attended no meetingsafter the initiation and, according to his testimony,almost immediately lost interest in the Unionand decided not to support it,although at about the time Coale and Crince were discharged,he visitedCoale'shouse and paid 3 months' dues 606DECISIONSOF NATIONAL. LABOR, RELATIONS BOARDstructed George Cole to discharge Coale and Crince because of their viola-tion of the July 10 warnings.'Both men were discharged that afternoon,the "quit slips,"which wereidentical,showing as the reasons for the discharge,"Urging slow downon work to apprentices which interferes seriously with war efforts. Influ-encing apprentices not to sign apprentice contract.Urging various shopemployees to sign union contract on company property."Following their discharges,neither Coale nor Crince made any effortto find other employment for some time."On August 16, they appearedat the officeof the UnitedStates Employment Service in Harvey, Illinois,and demanded certificates of availability for employment elsewhere. Atthat time,Harvey,Illinois,had not been designatedby theWar ManpowerCommission as a critical area within which the employees were restricted,consequently they were entitled,on demand,to general,nation-wide cer-tificates of availability,provided their circumstances fell within one ofthe five conditions set up as bases for the issuance of such certificates.Discharge is one of these elements and on verifying the discharges, theU S E. S at Harveyissued them certificatesTheywere not required toand did not register for employment at that office,but took their certificatesand have not returned.In September,Crince registered for-unemploymentcompensation at one of the United States Employment Service offices inChicago and upon being offered employment there, stated that he did notdesire to be referred to any job but preferred to await the outcome of theN L. R 13 proceedingsbecause, if the caseshould be decidedin his favor,his job and seniority rights would be restored 'za As in thecase of the discharge of Baker, thequestionarises astowhy Respondent shouldhave tolerated the men during the long period of unsatisfactoryconductbefore discharging themWood's explanation of this was that he had been away fromthe shopillfor a longtime priorto the discharge,and that, "The second reason was that both of these men were old employeesof our Company and we wanted to exhaustthe last effort to try to getthe situation straightened out "23 Coale did not go to work again until October 16,1943, when he was employedas a die sinkerat the Dodge plant in the Chicago area.He frankly admitted that during thistimehe knew ofplaceswhere employment was available but he was "shopping" for a job that would be whollysatisfactory to him in the job "freeze"that would not permithim tochangeCrince's testimonyconcerning reemployment paralleled thatof Coale. They apparently conductedmostof their activi-ties concerning reemployment together.Crince was employed as a die sinkerat the Dodge planton October 12. Both men are now working at $2 00 per hour andstated that theydesire to bereinstated in their original employment with Respondent.24The testimonyof both Coaleand Crince on the subjectof their registrations with the UnitedStates Employment Service, and its complete uncredibilityin the lightof the testimonygiven bythe managers of the offices of United States Employment Service that were involved,forms theprincipal basis for discreditingnot only theirtestimony on that subject but much ofthe other testi-mony given by them, concerning which there is contrary evidenceof a credible character. BothCoale and Crince testifiedthat on August 16, 1943, they reported at the office of the United StatesEmployment Seivice inHarvey, Illinois,and applied for employment as die-sinkers;that theywere advisedby that officetherewere no jobs as die-sinkers available in he area served bythe office,whereupon,they weregiven theircertificates of availability and did not again return tothe officeseeking employment.On this subject, however, Max C. Weber,managsr oftheUnitedStates Employment Service officeatHarveyIllinois, testifiedthat thesemen, at thetime theywere given their certificatesof availability,madeno request for employmentbut demanded state- WYMAN-GORDON COMPANY607As previously stated, Respondent has never had a formal or fixed ruleforbidding the discussion of unions or any other matter on company prop-erty or company time, so long as it did not interfere with the productionoperations. In his reprimands and warnings addressed to Coale and Crince,Wood extended this prohibition concerning union activity to include notonly company time but company property and particularly emphasizedthis in the warnings of July 10, 1943. He testified that this represented anaggravated situation and one which he wanted to make as firm and drasticas he could in order to bring about a correction of the existing unsatis;factory conditions which in his opinion, Coale, Crince - and Olson werecreating. The fact that the prohibition extended to company property with-out reference to hours is not material here, however, since it appears onthe credible testimony of many of the witnesses, that both before and afterthe warning of July 10, neither Coale nor Crince differentiated betweenworking hours and free time in their conduct of union activities, theiradmonitions to the junior employees to slow down on their work, and theirgeneral discussions concerning the desirability of a union as against anopen shop. It was for such activity and the resultant interference withments of availability,and that they could not have made an application for employment withouta record of such application having been made in his office.The fixed procedureof the office underWMC regulations was explained by Meyer, showing that a registration record is made in everyinstance where the discharged employee is seeking other employment, that if there is no employmentof that character within the area,then the surrounding areas are canvassed by the office, and ifthere still are no available jobs for which the applicant is qualified,a registration is taken, sincesuch a job might come into the office shortly thereafter and without such record of registration,theman could not be located In other words,in every instance where the applicant comes intothe office seeking employment,the office either refers him to a job,or in the event of its inabilityto immediately refer him,makes a registration card for future reference In this instance,there areno registration cards in the Harvey, Illinois, office, applicable to either Coale or Crince, notwith-standing their positive and repeated statements made to the Trial Examiner as well as to counsel,that they did in fact apply for jobs at the time they obtained their certificates of availability andwere advised that no jobs as die sinkers were available.The situation with reference to Crinceiseven more aggravated.He testified that he had also registered for employment at the officeof the United States Employment Service for District 11 in Chicago, Illinois, on September 27,1943, and produced a card showing that he had been in the office on that date and on 2 subse-quent days.His testimony,however, was that as a result of this registration, he received unem-ployment compensation for one week,after which the unemployment compensation was terminatedfor a reason not known to him He further stated that when he registered at theofficeof District 11,he applied for employment as a die sinker and was told that there were no available jobs of thatdescription.On the other hand, Robert FHarrison,manager of the United States EmploymentService for District 11 in Chicago,Illinois, testifying from the records of that office,stated thatCrince registered on September 27, 1943; that when he was referred to the desk interviewer whomakes the final clearance of referrals of applicants to jobs, he made the statement that he was notinterested in a job at that time;that he had been released from his last employment after 23 yearsof service because of union activities;that his case was due to come up before the War LaborBoard(sic), and that he preferred to wait results because if the case should be decided in his favor.his job and seniority rights would be restored.As a result of this statement,no referral was madeand his application was closed.In both of these instances,the testimony given by Coale and Crincewas emphasized by them in response to inquiries put by the Trial Examiner so that there canbe no question but that each of these men appreciated the importance of the testimony and thenature of the information being sought. It is obvious that under such circumstances, these nienhaving deliberately falsified their testimony on this subject,aienot entitled to be credited onuncorroborated or controverted testimony appearing- elsewhere in the record 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction in violation of the July 10 warning that they were discharged.`5Accordingly, it is found that both Coale and Crince were discharged onAugust 9, 1943, for interfering with production by advising the otherworkers to maintain a slower rate of production than that of which theywere reasonably capable, and by soliciting union interest in the die shopduring working hours, thereby further interfering with production, andthat such discharges were for proper cause and were not in violation of anyof the provisions of the Act.The complaint contains several general allegations that Respondentwarned and discouraged employees to refrain from assisting or affiliatingwith either the Steelworkers or Die Sinkers; made disparaging statementsconcerning and expressed disapproval of employees who assisted the DieSinkers; asked employees how it felt to be paying union dues ; advisedemployees that it would be fruitless for them to organize into a union;inquired into the union affiliations of employees ; discharged and threat-ened to discharge employees because of their concerted activities for thepurposes of collective bargaining or other mutual aid or protection ; andinaugurated wage increases to its employees to dissuade them from joiningor assisting the Die Sinkers. There is no substantial evidence in supportof any of these allegations.While it is true that the wage adjustment ofApril 1942 was negotiated at a time when the Die Sinkers was seekingan election, there is nothing to indicate that the action taken by Respondentwas not in accordance with its custom in handling such matters or that ithad any direct relation to the activities of Die Sinkers or was designed todiscourage such activities. It is specially noted that at that time, the DieSinkers apparently had no membership among the employees here involved.Admittedly, there was a state of dissatisfaction in the die shop whichwas interfering with production and which was called to Wood's attentionby Cole in April of 1942. No complaints had been presented through themedium of the Council and, following custom which had become commonpractice,Wood went directly to the employees involved to find out wherethe seat of the trouble lay. He then called in Coale who seemed to be theleader, and with him, set up the committee which finally negotiated the newflat rate basis of pay. Coale was not then a member of the Die Sinkers butadmittedly was actively interested in it and was seeking to build up anziRespondent introduced certain statistical data, purpoi tong to demonsti ate the man-hour costof certain dies,(1)under the bonus system,(2) under the flat rate up to the time of the Coaleand Crince discharges and, (3)after the dischargesOn their face, these compilations indicate asubstantial increase of man-hour cost after the flat rate was introduced, and a very substantialreduction in such cost after the Coale and Crince discharges For the purposes of this repoit,such compilations have been regarded only as indications of the trends, since the work done duringthe three periods was not, in each instance, done by the same employeesHowever, by followingthe records of individuals who worked in each of the periods,the facts are reflected that, in themain, the men slowed down appreciably after the bonus system was abandoned and then, afterthe discharges,resumed approximately the rate of production they had followed under the bonussystem To this extent, the records substantiate the position taken by Respondent. WYMAN-GORDON COMPANY609interest among the die shop employees before committing himself. How-ever, there is no evidence that this interest came to the attention of man-agement until the day of the election.Meanwhile Coale not only made noprotest about the negotiations for a new flat rate, but actively participatedin them, nor did anyone else indicate the thought that it wasinterferingwith the Union. Since the procedure followed was in line with commonpractice for handling such matters,it is found that there was no relationbetween the wage adjustment under which the bonus system was aban-doned,and the activities of Die Sinkers in early 1942.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that :We hereby disestablish The Employees' Council, Ingalls ShepardDivision,Wyman-Gordon Company as the representative of any ofour employees for the purpose of dealing with us concerning griev-ances, labordisputes, wages, rates of pay, hours of employment, orother conditions of employment,and we will not recognizeitor anysuccessor thereto for any of the the above purposes.We will not dominate or interfere with the formation or adminis-tration of any labor organization or contribute financial or othersupport to it.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights or privileges pre-viously enjoyed, and make them whole for any loss of pay sufferedas a resultof the discrimination.F.M. BakerWilliam CoalePeter CrinceWe will not in any manner interfere with, restrain, or coerce our erni-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assistUnited Steelworkers of America, CIO,and Chicago Die Sinkers' Lodge No. 100 of the International Die Sinkers'Conference or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remam members of this union, 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any suchlabor organization.WYMAN-GORDON COMPANY (INGALLS SHEPARD DIVISION(Employer)ByDated(Representative)(Title)NOTE: Any of theabove-named employees presently serving in the armed forcesof the UnitedStates will be offered full reinstatement upon application in accordancewith the Selective Service Actafter discharge from the armed forces.This noticemust remainposted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any othermaterial.0